United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 15, 2010            Decided October 4, 2011

                       No. 10-7036

              DICK ANTHONY HELLER, ET AL.,
                      APPELLANTS

                             v.

              DISTRICT OF COLUMBIA, ET AL.,
                       APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:08-cv-01289)



    Stephen P. Halbrook argued the cause for appellants.
With him on the briefs was Richard E. Gardiner.

    William J. Olson, Herbert W. Titus, and John S. Miles
were on the brief for amici curiae Conservative Legal
Defense and Education Fund, et al. in support of appellants.

    Todd S. Kim, Solicitor General, Office of the Attorney
General for the District of Columbia, argued the cause for
appellees. With him on the brief were Peter J. Nickles,
Attorney General, Donna M. Murasky, Deputy Solicitor
General, and Holly M. Johnson, Assistant Attorney General.
                              2
     Matthew M. Shors was on the brief for amici curiae
Professional Historians and Law Professors, et al. in support
of appellees.

    Paul R.Q. Wolfson, A. Stephen Hut, Jr., Joshua M.
Salzman, and Jonathan E. Lowy were on the brief for amici
curiae The Brady Center to Prevent Gun Violence, et al. in
support of appellees.

    Before: GINSBURG, HENDERSON and KAVANAUGH,
Circuit Judges.

    Opinion for the Court filed by Circuit Judge GINSBURG.

I. Background                                                 4
II. Analysis                                                  8
   A. Statutory Authority                                     9
   B. The Second Amendment                                   12
      1. The Heller Decision                                 12
      2. The Constitutional Framework                        13
      3. Registration Requirements                           15
         a. Do the registration requirements impinge upon
            the Second Amendment right?                      15
            i. Basic registration requirements               15
            ii. Novel registration requirements              19
         b. Intermediate scrutiny is appropriate             20
         c. Intermediate scrutiny requires remand            24
      4. Assault Weapons and Large-Capacity Magazines        28
         a. Do the prohibitions impinge upon the Second
            Amendment right?                                 29
         b. Intermediate scrutiny is appropriate             31
         c. The prohibitions survive intermediate scrutiny   33
III. Conclusion                                              36
                               3
Appendix: Regarding the Dissent                               36

  A. Interpreting Heller and McDonald                         36
  B. Registration Requirements                                42
  C. Assault Weapons                                          42

    Dissenting opinion filed by Circuit Judge KAVANAUGH.

     GINSBURG, Circuit Judge: In June 2008 the Supreme
Court held the District of Columbia laws restricting the
possession of firearms in one’s home violated the Second
Amendment right of individuals to keep and bear arms. See
District of Columbia v. Heller, 554 U.S. 570. In the wake of
that decision, the District adopted the Firearms Registration
Amendment Act of 2008 (FRA), D.C. Law 17-372, which
amended the Firearms Control Regulations Act of 1975, D.C.
Law 1-85. The plaintiffs in the present case challenge, both
facially and as applied to them, the provisions of the District’s
gun laws, new and old, requiring the registration of firearms
and prohibiting both the registration of “assault weapons” and
the possession of magazines with a capacity of more than ten
rounds of ammunition. The plaintiffs argue those provisions
(1) are not within the District’s congressionally delegated
legislative authority or, if they are, then they (2) violate the
Second Amendment.

     The district court granted summary judgment for the
District and the plaintiffs appealed. We hold the District had
the authority under D.C. law to promulgate the challenged
gun laws, and we uphold as constitutional the prohibitions of
assault weapons and of large-capacity magazines and some of
the registration requirements.        We remand the other
registration requirements to the district court for further
proceedings because the record is insufficient to inform our
resolution of the important constitutional issues presented.
                                 4

                         I. Background

     In Heller, the Supreme Court held the Second
Amendment protects “an individual right to keep and bear
arms,” 554 U.S. at 595, but not a right “to keep and carry any
weapon whatsoever in any manner whatsoever and for
whatever purpose,” id. at 626. More specifically, the Court
held unconstitutional the District’s “ban on handgun
possession in the home” as well as its “prohibition against
rendering any lawful firearm in the home operable for the
purpose of immediate self-defense,” id. at 635, noting “the
inherent right of self-defense [is] central to the Second
Amendment right,” id. at 628. Therefore, unless the plaintiff
was “disqualified from the exercise of Second Amendment
rights” for some reason, such as a felony conviction, the
District had to permit him to register his handgun. Id. at 635.

     Shortly after the Supreme Court issued its decision in
Heller, the D.C. Council passed emergency legislation in an
effort to conform the District’s laws to the Supreme Court’s
holding while it considered permanent legislation. The
Council’s Committee on Public Safety and the Judiciary then
held three public hearings on the subject. In December 2008,
upon the Committee’s recommendation, the full Council
passed the FRA. 56 D.C. Reg. 3438 (May 1, 2009).

    The plaintiffs challenge a host of provisions of the new
scheme for regulating firearms. * First they object to the
*
  Although the District revised its regulatory scheme, the ban on
semi-automatic rifles and the registration scheme themselves are
not entirely new. The District has banned all semi-automatic
firearms shooting more than twelve shots without reloading and has
required basic registration since 1932. See Act of July 8, 1932, ch.
465, §§ 1, 8, 47 Stat. 650, 650, 652. It enacted most of its
                               5
general requirement that owners register their firearms, D.C.
Code § 7-2502.01(a). In particular, the plaintiffs challenge
the following requirements that apply each time a person
applies to the Metropolitan Police Department (MPD) for a
registration certificate. Each applicant must:

       •   Disclose certain information about himself — such
           as his name, address, and occupation — and about
           his firearm. § 7-2502.03(b).
       •   Submit “for a ballistics identification procedure”
           each pistol to be registered. § 7-2502.03(d).
           Ballistics testing is not required for long guns. See
           id.
       •   Appear in person and, at the MPD’s request, bring
           with him the firearm to be registered. § 7-
           2502.04(c).
       •   Register no more than one pistol in a 30-day
           period. § 7-2502.03(e).
       •   Renew each registration certificate “3 years after
           the date of issuance.” § 7-2502.07a(a). In order to
           renew the certificate, the applicant must “submit a
           statement ... attesting to” his current address,
           possession of the firearm, and compliance with the
           registration requirements in § 7-2502.03(a). § 7-
           2502.07a(c).

    In addition, the plaintiffs challenge five requirements that
are more similar to licensing the owner of the firearm than to




comprehensive registration scheme in 1975. See Firearms Control
Regulations Act of 1975, D.C. Law 1-85.
                                  6
registering the weapon itself. *       Specifically, the applicant
must:

        •   Have vision qualifying one for a driver’s license.
            § 7-2502.03(a)(11).
        •   Demonstrate knowledge of the District’s laws
            pertaining to firearms “and, in particular, the safe
            and responsible use, handling, and storage of the
            same.” § 7-2502.03(a)(10).
        •   Submit to being fingerprinted and photographed.
            § 7-2502.04; D.C. Mun. Regs. tit. 24, § 2312.1–2.
        •   Undergo a background check every six years to
            confirm his continuing compliance with the
            registration requirements in § 7-2502.03(a). § 7-
            2502.07a(d).
        •   Attend a firearms training or safety course
            providing “a total of at least one hour of firing
            training at a firing range and a total of at least 4
            hours of classroom instruction.”              § 7-
            2502.03(a)(13)(A).

    Second, the plaintiffs challenge the District’s prohibitions
of “assault weapon[s],” D.C. Code § 7-2502.02(a)(6), and of

*
   The plaintiffs also challenge several administrative and
enforcement provisions incidental to the underlying regime. See
D.C. Code §§ 7-2502.03(d), 7-2502.05(b), D.C. Mun. Regs. tit. 24,
§ 2320 (fees for registration, ballistics testing, and fingerprinting);
D.C. Code § 7-2507.06 (violation punishable by fine of up to
$1,000, one year in prison, or both); § 7-2502.08 (registrant must
notify MPD if firearm is transferred, lost, stolen, or destroyed, and
exhibit registration certificate upon demand of MPD). These
provisions are lawful insofar as the underlying regime is lawful and
hence enforceable.
                                  7
magazines holding more than ten rounds of ammunition, § 7-
2506.01(b). The FRA defines “assault weapon” to include
certain brands and models of semi-automatic rifles, pistols,
and shotguns, such as the Colt AR-15 series of rifles, as well
as semi-automatic firearms with certain features, regardless of
make and model, such as a semi-automatic rifle with a “pistol
grip that protrudes conspicuously beneath the action of the
weapon” or a “thumbhole stock.” § 7-2501.01(3A)(A). The
District also prohibits possession of “any large capacity
ammunition feeding device,” which includes “a magazine ...
or similar device that has a capacity of ... more than 10 rounds
of ammunition.” § 7-2506.01(b) (hereinafter “large-capacity
magazines”).

     Plaintiffs Mark Snyder and Absalom F. Jordan, Jr.
complied with the registration requirements and successfully
registered a rifle and a pistol respectively. Plaintiff Jordan,
however, was unable to register two additional pistols due to
the one-gun-per-30-days limit. Three of the plaintiffs, Dick
Anthony Heller, William Carter, and Jordan applied to
register semi-automatic rifles, but the MPD denied their
applications because it found the firearms were prohibited
“assault weapons.”         Plaintiff Heller was also denied
registration of a pistol because the magazine had a capacity of
15 rounds. *

*
  In their complaint, the plaintiffs challenge the constitutionality of
the FRA insofar as it bans all “assault weapons,” including semi-
automatic rifles, pistols, and shotguns. In their briefs, however,
they recount no attempt to register a semi-automatic pistol or a
semi-automatic shotgun of a kind prohibited by the District’s ban
on assault weapons, nor do they mention such weapons in arguing
the ban is unconstitutional. Accordingly, we take their challenge to
the ban on assault weapons as referring only to the ban on semi-
automatic rifles, as set out in D.C. Code §§ 7-2501.01(3A)(A)(i)(I)
and (IV). See Summers v. Earth Island Inst., 129 S. Ct. 1142, 1149
                                  8

     Before the district court, the plaintiffs argued all D.C.
gun laws are required by the Act of June 30, 1906, ch. 3932,
34 Stat. 808, to be “usual and reasonable,” but contended the
aforementioned provisions meet neither criterion or, if they
do, then they violate the plaintiffs’ Second Amendment rights.
The district court held the challenged laws do not exceed the
District’s authority under local law because they are usual and
reasonable police regulations within the meaning of the 1906
Act. 698 F. Supp. 2d 179, 196–97 (2010). Then, addressing
the constitutional challenge, the court determined “the
registration requirements plainly implicate the core Second
Amendment right” but, applying intermediate scrutiny, upheld
the registration scheme in all respects. Id. at 190–93. The
court also upheld the ban on assault weapons and large-
capacity magazines on the ground that the bans “do not
implicate the core Second Amendment right.” Id. at 195.
Holding, in the alternative, the bans would survive
intermediate scrutiny, id., the court granted summary
judgment for the District, and the plaintiffs appealed.

                           II. Analysis

    Pursuant to the principle of constitutional avoidance, we
“resolve statutory questions at the outset where to do so might
obviate the need to consider a constitutional issue.” United

(2009) (standing doctrine “requires federal courts to satisfy
themselves that the plaintiff has alleged such a personal stake in the
outcome of the controversy as to warrant his invocation of federal-
court jurisdiction,” and the plaintiff “bears the burden of showing
that he has standing for each type of relief sought” (internal
quotation marks omitted)); Democratic Cent. Comm. v. Wash.
Metro. Area Transit Comm’n, 485 F.2d 786, 790 n.16 (D.C. Cir.
1973) (declining to consider claims because “[i]n their brief ...
petitioners offer no argument whatever in support of these points”).
                              9
States v. Wells Fargo Bank, 485 U.S. 351, 354 (1988).
Accordingly, we consider first whether the D.C. Council had
the statutory authority to enact the challenged gun laws.

A. Statutory Authority

     The Congress in 1878 permanently established a Board
of Commissioners, to which it delegated regulatory authority
over the District in discrete areas of policy. Organic Act of
June 11, 1878, ch. 180, 20 Stat. 102, 103; see also District of
Columbia v. John R. Thompson Co., 346 U.S. 100, 111 (1953)
(under Organic Act, “municipal government was confined to
mere administration” (internal quotation marks omitted)).
The Congress passed the 1906 Act in part to grant the Board
the specific authority to regulate firearms:

       the Commissioners of the District of Columbia
       are hereby authorized and empowered to make
       and enforce all such usual and reasonable
       police regulations ... as they may deem
       necessary for the regulation of firearms,
       projectiles, explosives, or weapons of any kind
       in the District of Columbia.

Act of June 30, 1906, ch. 3932, § 4, 34 Stat. 808, 809
(emphasis added), amended and codified at D.C. Code § 1-
303.43 (referring to “Council” in lieu of “Commissioners”).

    In 1973 the Congress passed the District of Columbia
Home Rule Act (HRA), see District of Columbia Self-
Government and Governmental Reorganization Act, Pub. L.
No. 93-198, 87 Stat. 774 (codified as amended at D.C. Code
§§ 1-201.01 et seq.), which remains in effect today. Section
302 of the HRA, D.C. Code § 1-203.02, “Legislative Power,”
provides in relevant part:
                              10

       Except as provided in [certain sections not
       relevant here], the legislative power of the
       District shall extend to all rightful subjects of
       legislation within the District consistent with
       the Constitution of the United States and the
       provisions of this [Act] ....

     The plaintiffs argue the District’s authority to regulate
firearms remains limited by the 1906 Act, and that Act
prevents the District from promulgating the gun laws
challenged here. Specifically, the plaintiffs argue the D.C.
gun laws are not “usual” because they are not commonly
found in either state or federal law and they are also
unreasonable. (They maintain the Eighth Amendment case
law concerning what is “unusual” should inform our analysis
of whether these laws are “usual.”) The District defends the
challenged laws as both “usual and reasonable.” It argues a
regulation is “usual” if any other jurisdiction has or has had a
law addressing similar subject matter.

     In any event the District argues, and the United States as
amicus curiae agrees, its authority in the HRA over “all
rightful subjects of legislation” affirmatively gives it the
power to enact the challenged gun laws. The plaintiffs
respond to that argument with the observation that the 1906
Act should not be “deemed amended or repealed” because the
HRA did not “specifically provide[]” for repeal and the 1906
Act is not “inconsistent with” the HRA. See D.C. Code § 1-
207.17(b) (“No law or regulation which is in force on January
2, 1975 shall be deemed amended or repealed by [the HRA]
except to the extent specifically provided herein or to the
extent that such law or regulation is inconsistent with this
chapter”).
                               11
     We agree with the District that it was authorized to enact
the challenged gun laws. The HRA granted the District broad
legislative power, subject to a few express exceptions, none of
which is relevant here. See D.C. Code § 1-203.02; id. § 1-
204.04(a). The plaintiffs do not contend the District’s
authority to enact these gun laws is limited by any other
provision of the HRA, see Marijuana Policy Project v. United
States, 304 F.3d 82, 83 (D.C. Cir. 2002) (HRA “lists certain
matters that are not rightful subjects” of legislation, such as “a
commuter tax on non-residents’ income”), and the District of
Columbia Court of Appeals has authoritatively if more
generally said as much, see Convention Ctr. Referendum
Comm. v. D.C. Bd. of Elections & Ethics, 441 A.2d 889, 903
(D.C. 1981) (en banc) (Council’s legislative power “limited
only by specified exceptions and by the general requirement
that legislation be consistent with the U.S. Constitution and
the Home Rule Act”). See also John R. Thompson Co., 346
U.S. at 104–05, 110 (concluding Organic Act of February 21,
1871, 16 Stat. 419, which gave District power over “all
rightful subjects of legislation,” conferred authority “as broad
as the police power of a state”). Hence we conclude the grant
of authority in the HRA comprises the subject of firearms and
supersedes the qualified grant to the District in the 1906 Act.

     Insofar as the 1906 Act remains effective, it serves only
to clarify that the new D.C. Council is the body responsible
for the “function” of regulating firearms, as stated in D.C.
Code § 1-303.43. Specifically, § 404(a) of the HRA provides

       all functions granted to or imposed upon, or
       vested in or transferred to the District of
       Columbia Council, as established by
       Reorganization Plan No. 3 of 1967, shall be
       carried out by the Council in accordance with
       the provisions of this chapter.
                              12
D.C. Code § 1-204.04(a). Accordingly, we need not decide
whether the laws at issue are “usual and reasonable” because
we hold the District has authority under the HRA to enact
laws regulating firearms.

B. The Second Amendment

     Having determined the District had the statutory authority
to promulgate the challenged gun laws, we next consider
whether those laws are consistent with the Second
Amendment: “A well regulated Militia, being necessary to the
security of a free State, the right of the people to keep and
bear Arms, shall not be infringed.” To determine how we are
to approach this question, we begin with Heller.

    1. The Heller Decision

      In Heller the Supreme Court explained the Second
Amendment “codified a pre-existing” individual right to keep
and bear arms, 554 U.S. at 592, which was important to
Americans not only to maintain the militia, but also for self-
defense and hunting, id. at 599. Although “self-defense had
little to do with the right’s codification[,] it was the central
component of the right itself.” Id.

     Still, the Court made clear “the right secured by the
Second Amendment is not unlimited,” id. at 626, and it gave
some examples to illustrate the boundaries of that right. For
instance, the Court noted “the Second Amendment does not
protect those weapons not typically possessed by law-abiding
citizens for lawful purposes, such as short-barreled shotguns.”
Id. at 625 (citing United States v. Miller, 307 U.S. 174
(1939)). This limitation upon the right to keep and bear arms
was “supported by the historical tradition of prohibiting the
                              13
carrying of dangerous and unusual weapons.”         Id. at 627
(internal quotation marks omitted).

      The Court identified other historical limitations upon the
scope of the right protected by the Second Amendment. For
example, it noted “the majority of the 19th-century courts to
consider the question held that prohibitions on carrying
concealed weapons were lawful under the Second
Amendment or state analogues.” Id. at 626. It also provided
a list of some “presumptively lawful regulatory measures”:

       nothing in our opinion should be taken to cast
       doubt on longstanding prohibitions on the
       possession of firearms by felons and the
       mentally ill, or laws forbidding the carrying of
       firearms in sensitive places such as schools and
       government buildings, or laws imposing
       conditions and qualifications on the commercial
       sale of arms.

Id. at 626–27 & n.26. The Court made clear, however, it was
not “undertak[ing] an exhaustive historical analysis today of
the full scope of the Second Amendment.” Id. at 626.

    2. The Constitutional Framework

     Under Heller, therefore, there are certain types of
firearms regulations that do not govern conduct within the
scope of the Amendment. We accordingly adopt, as have
other circuits, a two-step approach to determining the
constitutionality of the District’s gun laws. Ezell v. City of
Chicago, No. 10-3525, 2011 WL 2623511, at *12–13 (7th
Cir. July 6, 2011); United States v. Chester, 628 F.3d 673,
680 (4th Cir. 2010); United States v. Reese, 627 F.3d 792,
800–01 (10th Cir. 2010); United States v. Marzzarella, 614
                               14
F.3d 85, 89 (3d Cir. 2010). We ask first whether a particular
provision impinges upon a right protected by the Second
Amendment; if it does, then we go on to determine whether
the provision passes muster under the appropriate level of
constitutional scrutiny. See Ezell, 2011 WL 2623511, at *12–
13; Chester, 628 F.3d at 680; Reese, 627 F.3d at 800–01;
Marzzarella, 614 F.3d at 89; see also Nordyke v. King, 644
F.3d 776, 786 (9th Cir. 2011) (“only regulations which
substantially burden the right to keep and to bear arms trigger
heightened scrutiny under the Second Amendment”). As
explained below, and again in keeping with other circuits, we
think that insofar as the laws at issue here do impinge upon a
Second Amendment right, they warrant intermediate rather
than strict scrutiny.

     With respect to the first step, Heller tells us
“longstanding” regulations are “presumptively lawful,” 554
U.S. at 626–27 & n.26; that is, they are presumed not to
burden conduct within the scope of the Second Amendment.
See McDonald v. City of Chicago, 130 S. Ct. 3020, 3047
(2010) (Heller “did not cast doubt on [certain types of]
longstanding regulatory measures”); Chester, 628 F.3d at 679
(Heller “acknowledged that the scope of the Second
Amendment is subject to historical limitations”); Marzzarella,
614 F.3d at 91 (Heller indicates “longstanding limitations are
exceptions to the right to bear arms”); United States v. Rene
E., 583 F.3d 8, 12 (1st Cir. 2009) (Heller “identified limits” of
the Second Amendment based upon “various historical
restrictions on possessing and carrying weapons”). This is a
reasonable presumption because a regulation that is
“longstanding,” which necessarily means it has long been
accepted by the public, is not likely to burden a constitutional
right; concomitantly the activities covered by a longstanding
regulation are presumptively not protected from regulation by
the Second Amendment.            A plaintiff may rebut this
                              15
presumption by showing the regulation does have more than a
de minimis effect upon his right. A requirement of newer
vintage is not, however, presumed to be valid.

    3. Registration Requirements

    To apply this analytical framework, we first consider
whether each of the challenged registration requirements
impinges upon the right protected by the Second Amendment.
We uphold the requirement of mere registration because it is
longstanding, hence “presumptively lawful,” and the
presumption stands unrebutted.            Other registration
requirements we remand to the district court, as explained
below, for further proceedings.

         a. Do the registration requirements impinge upon
            the Second Amendment right?

     The plaintiffs argue the registration requirements are not
longstanding and therefore not presumptively lawful, and in
fact impermissibly burden the right protected by the Second
Amendment.        The District responds that registration
requirements have been accepted throughout our history, are
not overly burdensome, and therefore do not affect the right
protected by the Second Amendment.

             i. Basic registration requirements

     The record supports the view that basic registration of
handguns is deeply enough rooted in our history to support
the presumption that a registration requirement is
constitutional. The Court in Heller considered “prohibitions
on the possession of firearms by felons” to be “longstanding”
although states did not start to enact them until the early 20th
century. See C. Kevin Marshall, Why Can’t Martha Stewart
                              16
Have a Gun?, 32 Harv. J.L. & Pub. Pol’y 695, 708 (2009)
(noting “ban on convicts possessing firearms were unknown
before World War I” and “compilation of laws in mid-1925
indicated that no State banned possession of long guns based
on a prior conviction; that only six banned possession of
concealable weapons on such basis; that, except for New
York, ... even those laws dated from 1923 or later”). At just
about the same time, states and localities began to require
registration of handguns.

     Registration typically required that a person provide to
the local Government a modicum of information about the
registrant and his firearm. A 1911 New York statute
delegated the record keeping function to sellers of concealable
firearms, requiring them to “keep a register” recording the
“date of sale, name, age, occupation and residence of every
purchaser of such a [firearm], together with the calibre, make,
model, manufacturer’s number or other mark of identification
on such [firearm],” which register had to be “open at all
reasonable hours for the inspection of any peace officer.” Act
of May 25, 1911, ch. 195, § 2, 1911 N.Y. Laws 444–45.
Similar laws had already been enacted by Illinois, Act of Apr.
16, 1881, ¶ 90, and Georgia, Act of Aug. 12, 1910, No. 432, §
2, 1910 Ga. Laws 134, 135 (official who grants license to
carry pistol or revolver “shall keep a record of the name of the
person taking out such license, the name of the maker of the
fire-arm to be carried, and the caliber and number of the
same”). Other states were soon to do so. See Oregon, Act of
Feb. 21, 1917, ch. 377, 1917 Or. Laws 804, 805–06;
Michigan, Act of June 2, 1927, No. 372, § 9, 1927 Mich.
Laws 887, 891 (“any person within this state who owns or has
in his possession a pistol” must “present such weapon for
safety inspection to the commissioner or chief of police .... A
certificate of inspection shall thereupon be issued ... and kept
as a permanent official record for a period of six years”). In
                                17
1917 California likewise required the purchaser of a
concealable firearm to give the seller basic information about
himself, including his name, address, occupation, physical
description (height and color of skin, eyes, and hair), and
about the weapon (caliber, make, model, number). Act of
May 4, 1917, ch. 145, § 7, 1917 Cal. Laws 221, 222–23.
Hawaii did the same in 1927, while still a territory, Small
Arms Act, Act 206, § 9, 1927 Haw. Laws 209, 211, as did the
Congress for the District of Columbia in 1932, see Act of July
8, 1932, ch. 465, § 8, 47 Stat. 650, 652.

     In sum, the basic requirement to register a handgun is
longstanding in American law, accepted for a century in
diverse states and cities and now applicable to more than one
fourth of the Nation by population. * Therefore, we presume

*
  Today seven states require registration of some or all firearms,
including Hawaii, Haw. Rev. Stat. § 134-3(a), (b), (e) (registration
of all firearms); California, Cal. Penal Code § 11106(c)
(registration for sales of handguns); Michigan, Mich. Comp. Laws
§ 28.422(5) (purchaser must provide information to obtain
“license” for each pistol); New Jersey, N.J. Rev. Stat. 2C:58-12
(registration of assault firearms); Louisiana, La. Rev. Stat. Ann. §
40:1783 (registration of firearms); Maryland, Md. Code Ann.,
Crim. Law § 4-303 (registration of pre-ban assault pistols); and
Connecticut, Conn. Gen. Stat. § 53-202d(a) (registration of pre-ban
assault weapons); as do some cities and counties, including
Chicago, Municipal Code §§ 8-20-140 et seq. (registration of all
firearms); New York City, Admin. Code, §§ 10-304(a), (f)
(registration of rifles and shotguns); Las Vegas, Mun. Code §
10.66.140 (registration of handguns); Omaha, Mun. Code § 20-251
(registration of “any concealable firearm”); Cleveland, Offenses &
Bus. Activities Code §§ 674.02, 674.05 (registration card required
for each handgun) (but preempted by Ohio Rev. Code Ann. §
9.68(A)); and Clark County, Nevada, Code § 12.04.110
(registration of handguns). Moreover, several states require sellers
to report to law enforcement information about firearm sales
                               18
the District’s basic registration requirement, D.C. Code § 7-
2502.01(a), including the submission of certain information, §
7-2502.03(b), does not impinge upon the right protected by
the Second Amendment. Further, we find no basis in either
the historical record or the record of this case to rebut that
presumption. Indeed, basic registration requirements are self-
evidently de minimis, for they are similar to other common
registration or licensing schemes, such as those for voting or
for driving a car, that cannot reasonably be considered
onerous. Cf. Rosario v. Rockefeller, 410 U.S. 753, 754–58
(1973) (law “requir[ing] a voter to enroll in the party of his
choice at least 30 days before the general election in
November in order to vote in the next subsequent party
primary” does not violate First and Fourteenth Amendments
because “if [the petitioners’] plight [could] be characterized as
disenfranchisement at all, it was not caused by [the law], but
by their own failure to take timely steps to effect their
enrollment”); id. at 760 (“the State is certainly justified in
imposing some reasonable cutoff point for registration or
party enrollment, which citizens must meet in order to
participate in the next election”); Justice v. Town of Cicero,
577 F.3d 768, 773–74 (7th Cir. 2009) (“ordinance requiring
the registration of all firearms ... appears to be consistent with
the ruling in Heller”). These early registration requirements,
however, applied with only a few exceptions solely to
handguns — that is, pistols and revolvers — and not to long
guns.      Consequently, we hold the basic registration
requirements are constitutional only as applied to handguns.
With respect to long guns they are novel, not historic.

identifying the purchaser and the firearm. See Legal Cmty. Against
Violence, Regulating Guns in America: An Evaluation and
Comparative Analysis of Federal, State, and Selected Local Guns
Laws, 253 (Feb. 2008), http://www.lcav.org/publications-
briefs/reports_analyses/RegGuns.entire.report.pdf (identifying ten
states).
                                  19

               ii. Novel registration requirements

     Several other of the District’s registration requirements
are not longstanding, including the ballistics-identification
provision, D.C. Code § 7-2502.03(d), the one-pistol-per-30-
days rule, § 7-2502.03(e), and the requirements that
applicants appear in person, § 7-2502.04(c), and re-register
each firearm after three years, §§ 7-2502.07a(a)–(c). Certain
portions of the law that are more akin to licensing the gun
owner than to registering the gun are also novel; these include
the requirement that an applicant demonstrate knowledge
about firearms, § 7-2502.03(a)(10), be fingerprinted and
photographed, §§ 7-2502.04(a)–(b), take a firearms training or
safety course, § 7-2502.03(a)(13)(A), meet a vision
requirement, § 7-2502.03(a)(11), and submit to a background
check every six years, § 7-2502.07a(d). *

     The requirements that are not longstanding, which
include, in addition to those listed in the prior paragraph, all
the requirements as applied to long guns, also affect the
Second Amendment right because they are not de minimis. **

*
   Although some types of licensure have been required by some
states since the early 20th century, see, e.g., Act of Apr. 6, 1909, ch.
114, § 3, 1909 N.H. Laws 451, 451–52 (license “to carry a loaded
pistol or revolver”); Small Arms Act, Act 206, §§ 5, 7, 1927 Haw.
Laws 209, 209–11 (license to carry a pistol or revolver outside the
home), the District’s particular requirements are novel, not
longstanding.
**
   The requirement of basic registration as applied to long guns may
also be de minimis.          For now, however, we assume this
requirement, too, impinges upon the Second Amendment right
because, as we discuss below, the record is devoid of information
concerning the application of registration requirements to long
guns. On remand and with the benefit of additional evidence, the
                                  20
All of these requirements, such as the mandatory five hours of
firearm training and instruction, § 7-2502.03(a)(13)(A), make
it considerably more difficult for a person lawfully to acquire
and keep a firearm, including a handgun, for the purpose of
self-defense in the home — the “core lawful purpose”
protected by the Second Amendment, Heller, 554 U.S. at 630.
Because they impinge upon that right, we must determine
whether these requirements are constitutional. * In order to do
that, however, we must first determine the degree of scrutiny
to which they are appropriately subject.

          b.   Intermediate scrutiny is appropriate

     The plaintiffs argue strict scrutiny is the appropriate
standard of review because, in holding the Fourteenth
Amendment made the Second Amendment applicable to the
States, the Court in McDonald described the right “to keep
and bear arms [as] among those fundamental rights necessary
to our system of ordered liberty,” 130 S. Ct. at 3042. The
District responds that strict scrutiny would be inappropriate
because, among other reasons, the right to keep and carry
arms has always been heavily regulated; it argues we should


district court will be better able to address this question in the first
instance.
*
  We note that some of the plaintiffs’ arguments — in particular
with respect to the provisions requiring registrants to demonstrate
knowledge about firearms, meet a vision standard, and take a
training course — are so cursory we might, in other circumstances,
consider them forfeit. See United States v. Law, 528 F.3d 888, 908
n.11 (D.C. Cir. 2008) (appellant’s argument forfeited “because he
failed to develop it”). As we will in any event be remanding other
registration requirements to the district court, however, see Part
II.B.3.c, we see no reason to foreclose these particular plaintiffs
from fleshing out their arguments as well as supplementing the
record, if they can.
                               21
adopt a “reasonable-regulation test.” The plaintiffs, in turn,
contend Heller forecloses a “reasonableness” test.

     Heller clearly does reject any kind of “rational basis” or
reasonableness test, see 554 U.S. at 628 n.27, but it leaves
open the question what level of scrutiny we are to apply to
laws regulating firearms. True, the Supreme Court often
applies strict scrutiny to legislation that impinges upon a
fundamental right. See, e.g., Clark v. Jeter, 486 U.S. 456, 461
(1988) (“classifications affecting fundamental rights are given
the most exacting scrutiny” (citation omitted)). In applying
strict scrutiny, the Court requires the Government to prove its
law “furthers a compelling interest and is narrowly tailored to
achieve that interest.” Citizens United v. FEC, 130 S. Ct. 876,
898 (2010) (internal quotation marks omitted). The Court has
not said, however, and it does not logically follow, that strict
scrutiny is called for whenever a fundamental right is at stake.
See, e.g., Ward v. Rock Against Racism, 491 U.S. 781, 791
(1989) (applying intermediate scrutiny to restrictions on
“time, place, or manner of protected speech”); Marzzarella,
614 F.3d at 96 (“Strict scrutiny does not apply automatically
any time an enumerated right is involved”); Chester, 628 F.3d
at 682 (“We do not apply strict scrutiny whenever a law
impinges upon a right specifically enumerated in the Bill of
Rights”); Adam Winkler, Scrutinizing the Second
Amendment, 105 Mich. L. Rev. 683, 697–98, 700 (2007)
(“mere fact of ‘fundamentality’ does not answer the question
of what would be the appropriate standard of review for the
right to bear arms” as “many of the individual rights in the
Bill of Rights do not trigger strict scrutiny, including many
that are incorporated,” and “[e]ven among those incorporated
rights that do prompt strict scrutiny, such as the freedom of
speech and of religion, strict scrutiny is only occasionally
applied”). Cf. Mills v. Habluetzel, 456 U.S. 91, 98–99 (1982)
(disabilities attendant to illegitimacy are constitutional “to the
                              22
extent they are substantially related to a legitimate state
interest”); Craig v. Boren, 429 U.S. 190, 197 (1976)
(“classifications by gender must serve important
governmental objectives and must be substantially related to
achievement of those objectives”).

     As with the First Amendment, the level of scrutiny
applicable under the Second Amendment surely “depends on
the nature of the conduct being regulated and the degree to
which the challenged law burdens the right.” Chester, 628
F.3d at 682; see also Turner Broad. Sys., Inc. v. FCC (Turner
I), 512 U.S. 622, 642 (1994) (“regulations that are unrelated
to the content of speech are subject to an intermediate level of
scrutiny because in most cases they pose a less substantial risk
of excising certain ideas or viewpoints from the public
dialogue” (citation omitted)); Zauderer v. Office of
Disciplinary Counsel of Supreme Court of Ohio, 471 U.S.
626, 651 (1985) (“We recognize that unjustified or unduly
burdensome disclosure requirements might offend the First
Amendment by chilling protected commercial speech. But
we hold that an advertiser’s rights are adequately protected as
long as disclosure requirements are reasonably related to the
State’s interest in preventing deception of consumers.”);
Nelson Lund, The Second Amendment, Heller, and Originalist
Jurisprudence, 56 UCLA L. Rev. 1343, 1376 (2009) (“The
case law dealing with free speech and the free exercise of
religion provides a particularly good analogue” for Second
Amendment). That is, a regulation that imposes a substantial
burden upon the core right of self-defense protected by the
Second Amendment must have a strong justification, whereas
a regulation that imposes a less substantial burden should be
proportionately easier to justify. See Turner I, 512 U.S. at
661 (“must-carry provisions do not pose such inherent
dangers to free expression ... as to justify application of the
most exacting level of First Amendment scrutiny”; rather,
                              23
“the appropriate standard ... is the intermediate level of
scrutiny applicable to content-neutral restrictions that impose
an incidental burden on speech”); Board of Trustees of State
Univ. of N.Y. v. Fox, 492 U.S. 469, 477 (1989) (“commercial
speech [enjoys] a limited measure of protection,
commensurate with its subordinate position in the scale of
First Amendment values” (internal quotation marks omitted));
Buckley v. Valeo, 424 U.S. 1, 44–45 (1976) (“expenditure
limitations” are subject to “exacting scrutiny applicable to
limitations on core First Amendment rights of political
expression” because they impose a “great[] burden on basic
freedoms”); Ezell, 2011 WL 2623511, at *13 (level of
scrutiny “will depend on how close the law comes to the core
of the Second Amendment right and the severity of the law’s
burden on the right”); see also Eugene Volokh, Implementing
the Right to Keep and Bear Arms for Self-Defense: An
Analytical Framework and a Research Agenda, 56 UCLA L.
Rev. 1443, 1471 (2009) (“Ballot access regulations are ...
subject to strict scrutiny if they ‘impose a severe burden on
associational rights,’ but to a much weaker level of scrutiny if
they ‘impose[] only modest burdens’” (quoting Wash. State
Grange v. Wash. State Republican Party, 128 S. Ct. 1184,
1191–92 (2008))); Winkler, supra, at 698 (“Strict scrutiny ...
does not apply to fundamental, preferred rights when the
courts determine that the underlying burden is only
incidental”).

     As between strict and intermediate scrutiny, we conclude
the latter is the more appropriate standard for review of gun
registration laws.     As the Third Circuit reasoned in
Marzzarella with regard to a prohibition on possession of a
firearm with the serial numbers obliterated, registration
requirements “do[] not severely limit the possession of
firearms.” 614 F.3d at 97. Indeed, none of the District’s
registration requirements prevents an individual from
                               24
possessing a firearm in his home or elsewhere, whether for
self-defense or hunting, or any other lawful purpose.

         c.   Intermediate scrutiny requires remand

     As for the novel registration requirements, to pass muster
under intermediate scrutiny the District must show they are
“substantially related to an important governmental
objective.” Clark, 486 U.S. at 461; see also United States v.
Williams, 616 F.3d 685, 692–94 (7th Cir. 2010) (prohibition
of firearm possession by felons survives intermediate
scrutiny). That is, the District must establish a tight “fit”
between the registration requirements and an important or
substantial governmental interest, a fit “that employs not
necessarily the least restrictive means but ... a means narrowly
tailored to achieve the desired objective.” Fox, 492 U.S. at
480; see also Ward, 491 U.S. at 782–83 (“The requirement of
narrow tailoring is satisfied so long as the regulation promotes
a substantial governmental interest that would be achieved
less effectively absent the regulation, and the means chosen
are not substantially broader than necessary to achieve that
interest”). We think the District has advanced, albeit
incompletely — almost cursorily — articulated, two
important governmental interests it may have in the
registration requirements, viz., to protect police officers and to
aid in crime control. Cf. United States v. Salerno, 481 U.S.
739, 750 (1987) (“the Government’s general interest in
preventing crime is compelling”). The Council Committee on
Public Safety explained: “Registration is critical because it ...
allows officers to determine in advance whether individuals
involved in a call may have firearms ... [and] assists law
enforcement in determining whether registered owners are
                                25
eligible to possess firearms or have fallen into a prohibited
class.” * Report on Bill 17-843, at 3–4 (Nov. 25, 2008).

     We cannot conclude, however, that the novel registration
requirements — or any registration requirement as applied to
long guns — survive intermediate scrutiny based upon the
record as it stands because the District has not demonstrated a
close fit between those requirements and its governmental
interests. In support of the registration requirements, the
District relies upon the Committee Report on the FRA, along
with testimony and written statements submitted to the
Committee at public hearings. Even so, the record is
inadequate for us confidently to hold the registration
requirements are narrowly tailored.

     For example, the Committee Report asserts “studies
show” that “laws restricting multiple purchases or sales of
firearms are designed to reduce the number of guns entering
the illegal market and to stem the flow of firearms between
states,” and that “handguns sold in multiple sales to the same
individual purchaser are frequently used in crime.” Id. at 10.
The Report neither identifies the studies relied upon nor
claims those studies showed the laws achieved their purpose,

*
  On remand, the District will have an opportunity to explain in
greater detail how these governmental interests are served by the
novel registration requirements. The Committee also thought
registration useful because it “gives law enforcement essential
information about firearm ownership, ... permits officers to charge
individuals with a crime if an individual is in possession of an
unregistered firearm, and permits officers to seize unregistered
weapons.” Report on Bill 17-843, at 3–4 (Nov. 25, 2008). These
rationales are circular, however, and do not on their own establish
either an important interest of the Government or a substantial
relationship between the registration of firearms and an important
interest.
                              26
nor in any other way attempts to justify requiring a person
who registered a pistol to wait 30 days to register another one.
The record does include testimony that offers cursory
rationales for some other requirements, such as safety training
and demonstrating knowledge of gun laws, see, e.g.,
Testimony of Cathy L. Lanier, Chief of Police, at 2 (Oct. 1,
2008), but the District fails to present any data or other
evidence to substantiate its claim that these requirements can
reasonably be expected to promote either of the important
governmental interests it has invoked (perhaps because it was
relying upon the asserted interests we have discounted as
circular).

     Although we do “accord substantial deference to the
predictive judgments” of the legislature, Turner Broad. Sys.,
Inc. v. FCC (Turner II), 520 U.S. 180, 195 (1997) (quoting
Turner I, 512 U.S. at 665) (internal quotation marks omitted),
the District is not thereby “insulated from meaningful judicial
review,” Turner I, 512 U.S. at 666 (controlling opinion of
Kennedy, J.); see also City of Los Angeles v. Alameda Books,
Inc., 535 U.S. 425, 440 (2002) (plurality opinion) (citing
Turner I and “acknowledg[ing] that the Los Angeles City
Council is in a better position than the Judiciary to gather and
evaluate data on local problems”). Rather, we must “assure
that, in formulating its judgments, [the legislature] has drawn
reasonable inferences based on substantial evidence.” Turner
II, 520 U.S. at 195 (quoting Turner I, 512 U.S. at 666)
(internal quotation marks omitted). Therefore, the District
needs to present some meaningful evidence, not mere
assertions, to justify its predictive judgments. On the present
record, we conclude the District has not supplied evidence
adequate to show a substantial relationship between any of the
novel registration requirements and an important
governmental interest.
                                27
     Nor, however, do the plaintiffs present more meaningful
contrary evidence concerning handguns, and neither the
District nor the plaintiffs present any evidence at all
concerning application of the registration requirements to
long guns. The parties’ mutual failure in their briefs to
distinguish between handguns and long guns points up a
significant deficiency in the present record. * The Committee
Report implicitly acknowledged the distinction between
handguns and long guns only back-handedly, quoting Heller
to emphasize specifically “the problem of handgun violence
in this country” before discussing the proposed FRA. Report
on Bill 17-843, at 3 (Nov. 25, 2008). Handguns indeed
appear to have been the exclusive subject of the Committee’s
concern. Nowhere in the Report is there even a single
reference to the need for registration of rifles or shotguns. For
all the legislative record and the record in this case reveal, the
provisions of the FRA that deal specifically with registration
of long guns might have been written in invisible ink.

     In the light of these evidentiary deficiencies and “the
importance of the issues” at stake in this case, taking our cue
from the Supreme Court in Turner I, we believe the parties
should have an opportunity “to develop a more thorough
factual record.” 512 U.S. at 664–68 (controlling opinion of
Kennedy, J.). In Turner I, the Court had determined
intermediate scrutiny was appropriate for the First
Amendment challenge at issue. “On the state of the record
developed [that] far,” however, the Government was unable to
show the law was narrowly tailored. Id. at 665. Rather than
invalidate a legislative judgment based upon that
*
  While the Court in Heller observed that the handgun is “the
quintessential self-defense weapon,” 554 U.S. at 629, a rifle or
shotgun is the firearm of choice for hunting, which activity Heller
recognized as providing one basis for the right to keep and bear
arms, albeit not the central one, id. at 599.
                                28
shortcoming, the Court remanded the case for development of
“a more thorough factual record.” Id. at 668. We follow suit
by remanding the novel registration requirements, and all
registration requirements as applied to long guns, to the
district court for further evidentiary proceedings.

    4. Assault Weapons and Large-Capacity Magazines

     Because the plaintiffs fail to present an argument in their
briefs questioning the constitutionality of the ban on semi-
automatic pistols and shotguns, see page 7 footnote * above,
we construe the plaintiffs’ challenge to the ban on assault
weapons as going only to the prohibition of certain semi-
automatic rifles. We are not aware of evidence that
prohibitions on either semi-automatic rifles or large-capacity
magazines are longstanding and thereby deserving of a
presumption of validity. * For the court to determine whether
these prohibitions are constitutional, therefore, we first must
ask whether they impinge upon the right protected by the
Second Amendment. That is, prohibiting certain arms might
not meaningfully affect “individual self-defense, [which] is
‘the central component’ of the Second Amendment right.”
McDonald, 130 S. Ct. at 3036 (quoting Heller, 554 U.S. at
599). Of course, the Court also said the Second Amendment
protects the right to keep and bear arms for other “lawful
purposes,” such as hunting, but self-defense is the “core
lawful purpose” protected, Heller, 554 U.S. at 630.


*
  We know of only two exceptions: the Act of July 8, 1932, ch. 465,
§§ 1, 8, 47 Stat. 650, 650, 652, in which the Congress banned in
D.C. “any firearm which shoots ... semiautomatically more than
twelve shots without reloading,” and the Act of June 2, 1927, No.
372, § 3, 1927 Mich. Laws 887, 888, which prohibited the
possession of any “firearm which can be fired more than sixteen
times without reloading.”
                               29
     The Court in Heller, as mentioned above at pages 12–13,
recognized yet another “limitation on the right to keep and
carry arms,” namely that the “sorts of weapons protected” are
those “‘in common use at the time’ for lawful purposes like
self-defense.” Id. at 624, 627. The Court found this
limitation “fairly supported by the historical tradition of
prohibiting the carrying of ‘dangerous and unusual
weapons.’” Id. at 627. Because the prohibitions at issue,
unlike the registration requirements, apply only to particular
classes of weapons, we must also ask whether the prohibited
weapons are “typically possessed by law-abiding citizens for
lawful purposes,” id. at 625; if not, then they are not the sorts
of “Arms” protected by the Second Amendment.

         a.   Do the prohibitions impinge upon the Second
              Amendment right?

     The plaintiffs contend semi-automatic rifles, in particular
the AR variants, are commonly possessed for self-protection
in the home as well as for sport. They also argue magazines
holding more than ten rounds are commonly possessed for
self-defense and for other lawful purposes and that the
prohibition of such magazines would impose a burden upon
them. Specifically, they point out that without a large-
capacity magazine it would be necessary, in a stressful
situation, to pause in order to reload the firearm.

     The District, by contrast, argues neither assault weapons
nor weapons with large-capacity magazines are among the
“Arms” protected by the Second Amendment because they
are both “dangerous and unusual,” Heller, 554 U.S. at 627
(internal quotation marks omitted), and because prohibiting
them minimally burdens the plaintiffs; hence the District
maintains the bans are constitutional. The Committee on
Public Safety received evidence that assault weapons are not
                              30
useful for the purposes of sporting or self-defense, but rather
are “military-style” weapons designed for offensive use. See
generally Testimony of Brian J. Siebel, Brady Center to
Prevent Gun Violence (Oct. 1, 2008). The Committee
concluded assault weapons “have no legitimate use as self-
defense weapons, and would in fact increase the danger to
law-abiding users and innocent bystanders if kept in the home
or used in self-defense situations.” Report on Bill 17-843, at
7 (Nov. 25, 2008).

      The District likewise contends magazines holding more
than ten rounds are disproportionately involved in the murder
of law enforcement officers and in mass shootings, and have
little value for self-defense or sport. It cites the Siebel
testimony, which relies upon a report of the federal Bureau of
Alcohol, Tobacco, Firearms and Explosives (ATF) stating
that semi-automatic rifles with large-capacity magazines are
not suitable for sporting purposes. The District also reasons
that the usefulness of large-capacity magazines for self-
defense in rare circumstances does not mean the burden
imposed upon the plaintiffs is more than minimal.

     We think it clear enough in the record that semi-
automatic rifles and magazines holding more than ten rounds
are indeed in “common use,” as the plaintiffs contend.
Approximately 1.6 million AR-15s alone have been
manufactured since 1986, and in 2007 this one popular model
accounted for 5.5 percent of all firearms, and 14.4 percent of
all rifles, produced in the U.S. for the domestic market. As
for magazines, fully 18 percent of all firearms owned by
civilians in 1994 were equipped with magazines holding more
than ten rounds, and approximately 4.7 million more such
magazines were imported into the United States between 1995
and 2000. There may well be some capacity above which
magazines are not in common use but, if so, the record is
                              31
devoid of evidence as to what that capacity is; in any event,
that capacity surely is not ten.

     Nevertheless, based upon the record as it stands, we
cannot be certain whether these weapons are commonly used
or are useful specifically for self-defense or hunting and
therefore whether the prohibitions of certain semi-automatic
rifles and magazines holding more than ten rounds
meaningfully affect the right to keep and bear arms. We need
not resolve that question, however, because even assuming
they do impinge upon the right protected by the Second
Amendment, we think intermediate scrutiny is the appropriate
standard of review and the prohibitions survive that standard.

         b.   Intermediate scrutiny is appropriate

     As we did in evaluating the constitutionality of certain of
the registration requirements, we determine the appropriate
standard of review by assessing how severely the prohibitions
burden the Second Amendment right. Unlike the law held
unconstitutional in Heller, the laws at issue here do not
prohibit the possession of “the quintessential self-defense
weapon,” to wit, the handgun. 554 U.S. at 629. Nor does the
ban on certain semi-automatic rifles prevent a person from
keeping a suitable and commonly used weapon for protection
in the home or for hunting, whether a handgun or a non-
automatic long gun. See Gary Kleck & Marc Gertz, Armed
Resistance to Crime: The Prevalence and Nature of Self-
Defense with a Gun, 86 J. Crim. L. & Criminology 150, 185
(1995) (revolvers and semi-automatic pistols are together
used almost 80% of the time in incidents of self-defense with
a gun); Dep’t of Treasury, Study on the Sporting Suitability of
Modified Semiautomatic Assault Rifles 38 (1998) (semi-
automatic assault rifles studied are “not generally recognized
as particularly suitable for or readily adaptable to sporting
                              32
purposes”). Although we cannot be confident the prohibitions
impinge at all upon the core right protected by the Second
Amendment, we are reasonably certain the prohibitions do not
impose a substantial burden upon that right. As the District
points out, the plaintiffs present hardly any evidence that
semi-automatic rifles and magazines holding more than ten
rounds are well-suited to or preferred for the purpose of self-
defense or sport. Cf. Kleck & Gertz, supra, at 177 (finding
that of 340,000 to 400,000 instances of defensive gun use in
which the defenders believed the use of a gun had saved a
life, 240,000 to 300,000 involved handguns). Accordingly,
we believe intermediate rather than strict scrutiny is the
appropriate standard of review.

     In this we agree with the reasoning of the Third Circuit in
Marzzarella. The court there applied intermediate scrutiny to
the prohibition of unmarked firearms in part because it
thought the ban was similar to a regulation “of the manner in
which ... speech takes place,” a type of regulation subject to
intermediate scrutiny “under the time, place, and manner
doctrine” of the First Amendment. 614 F.3d at 97. Notably,
because the prohibition left a person “free to possess any
otherwise lawful firearm,” the court reasoned it was “more
accurately characterized as a regulation of the manner in
which persons may lawfully exercise their Second
Amendment rights.” Id. Here, too, the prohibition of semi-
automatic rifles and large-capacity magazines does not
effectively disarm individuals or substantially affect their
ability to defend themselves. See Volokh, supra, at 1471
(“where content-neutral speech restrictions are involved,
restrictions that impose severe burdens (because they don’t
leave open ample alternative channels) must be judged under
strict scrutiny, but restrictions that impose only modest
burdens (because they do leave open ample alternative
                               33
channels) are judged under a mild form of intermediate
scrutiny”).

         c.   The prohibitions survive intermediate scrutiny

     Recall that when subject to intermediate scrutiny the
Government has the burden of showing there is a substantial
relationship or reasonable “fit” between, on the one hand, the
prohibition on assault weapons and magazines holding more
than ten rounds and, on the other, its important interests in
protecting police officers and controlling crime. The record
evidence substantiates that the District’s prohibition is
substantially related to those ends.

     The Committee on Public Safety relied upon a report by
the ATF, which described assault weapons as creating “mass
produced mayhem.” Assault Weapons Profile 19 (1994).
This description is elaborated in the Siebel testimony for the
Brady Center: “the military features of semiautomatic assault
weapons are designed to enhance their capacity to shoot
multiple human targets very rapidly” and “[p]istol grips on
assault rifles ... help stabilize the weapon during rapid fire and
allow the shooter to spray-fire from the hip position.” The
same source also suggests assault weapons are preferred by
criminals and place law enforcement officers “at particular
risk ... because of their high firepower,” as does the ATF, see
Dep’t of Treasury, Study on the Sporting Suitability of
Modified Semiautomatic Assault Rifles 34–35, 38 (1998). See
also Christopher S. Koper et al., U. Penn. Jerry Lee Ctr. of
Criminology, An Updated Assessment of the Federal Assault
Weapons Ban: Impacts on Gun Markets and Gun Violence,
1994–2003, at 51, 87 (2004) (assault weapons “account for a
larger share of guns used in mass murders and murders of
police, crimes for which weapons with greater firepower
would seem particularly useful,” and “criminal use of [assault
                              34
weapons] ... declined after” the federal assault weapons ban
enacted in 1994 “independently of trends in gun crime”); id.
at 11 (“AR-15 type rifles are civilian weapons patterned after
the U.S. military’s M-16 rifle and were the assault rifles most
commonly used in crime before the ban” in federal law from
1994 to 2004).

     Heller suggests “M-16 rifles and the like” may be banned
because they are “dangerous and unusual,” see 554 U.S. at
627. The Court had previously described the “AR-15” as “the
civilian version of the military’s M-16 rifle.” Staples v.
United States, 511 U.S. 600, 603 (1994). Although semi-
automatic firearms, unlike automatic M-16s, fire “only one
shot with each pull of the trigger,” id. at 602 n.1, semi-
automatics still fire almost as rapidly as automatics. See
Testimony of Brian J. Siebel, Brady Center to Prevent Gun
Violence, at 1 (Oct. 1, 2008) (“30-round magazine” of UZI
“was emptied in slightly less than two seconds on full
automatic, while the same magazine was emptied in just five
seconds on semiautomatic”). Indeed, it is difficult to draw
meaningful distinctions between the AR-15 and the M-16.
See Staples, 511 U.S. at 603 (“Many M-16 parts are
interchangeable with those in the AR-15 and can be used to
convert the AR-15 into an automatic weapon”); Koper, supra,
at 4 (AR-15 and other federally banned assault weapons “are
civilian copies of military weapons and accept ammunition
magazines made for those military weapons”). In short, the
evidence demonstrates a ban on assault weapons is likely to
promote the Government’s interest in crime control in the
densely populated urban area that is the District of Columbia.
See Comm. on Pub. Safety, Report on Bill 17-593, at 4 (Nov.
25, 2008) (“The District shares the problem of gun violence
with other dense, urban jurisdictions”).
                              35
     The record also supports the limitation on magazine
capacity to ten rounds. The Committee relied upon Siebel’s
testimony that “[t]he threat posed by military-style assault
weapons is increased significantly if they can be equipped
with high-capacity ammunition magazines” because, “[b]y
permitting a shooter to fire more than ten rounds without
reloading, they greatly increase the firepower of mass
shooters.” See also Koper, supra, at 87 (“guns used in
shootings are 17% to 26% more likely to have [magazines
holding more than ten rounds] than guns used in gunfire cases
resulting in no wounded victims”); id. at 97 (“studies ...
suggest that attacks with semiautomatics — including [assault
weapons] and other semiautomatics with [magazines holding
more than ten rounds] — result in more shots fired, persons
wounded, and wounds per victim than do other gun attacks”).
The Siebel testimony moreover supports the District’s claim
that high-capacity magazines are dangerous in self-defense
situations because “the tendency is for defenders to keep
firing until all bullets have been expended, which poses grave
risks to others in the household, passersby, and bystanders.”
Moreover, the Chief of Police testified the “2 or 3 second
pause” during which a criminal reloads his firearm “can be of
critical benefit to law enforcement.” Overall the evidence
demonstrates that large-capacity magazines tend to pose a
danger to innocent people and particularly to police officers,
which supports the District’s claim that a ban on such
magazines is likely to promote its important governmental
interests.

     We conclude the District has carried its burden of
showing a substantial relationship between the prohibition of
both semi-automatic rifles and magazines holding more than
ten rounds and the objectives of protecting police officers and
controlling crime. Accordingly, the bans do not violate the
plaintiffs’ constitutional right to keep and bear arms.
                               36

                       III. Conclusion

     For the reasons stated above, we affirm the judgment of
the district court with respect, first, to the requirement of mere
registration as applied to handguns and expressed in D.C.
Code §§ 7-2502.01(a) and 7-2502.03(b), and second, to the
ban on “assault weapons” and large-capacity magazines, as
they     are     defined     in     §§       7-2502.02(a)(6),   7-
2501.01(3A)(A)(i)(I), (IV), and 7-2506.01(b). With respect to
the registration requirements in §§ 7-2502.03(a)(10), 7-
2502.03(a)(11), 7-2502.03(a)(13)(A), 7-2502.03(d), 7-
2502.03(e), 7-2502.04, and 7-2502.07a, and all the
registration requirements (including §§ 7-2502.01(a) and 7-
2502.03(b)) as applied to long guns, see Part II.B.3.c, the
judgment is vacated and this matter is remanded to the district
court for further proceedings consistent with this opinion.

                                                     So ordered.


               Appendix: Regarding the Dissent

    Our colleague has issued a lengthy dissenting opinion
explaining why he would strike down both the District’s
registration requirements and its ban on semi-automatic rifles.
We respond to his main arguments below.

A. Interpreting Heller and McDonald

     A substantial portion of the dissent is devoted to arguing
Heller and McDonald preclude the application of heightened
(intermediate, or for that matter, strict) scrutiny in all Second
Amendment cases. The dissent reasons that Heller rejected
balancing tests and that heightened scrutiny is a type of
                               37
balancing test. As we read Heller, the Court rejected only
Justice Breyer’s proposed “interest-balancing” inquiry, which
would have had the Court ask whether the challenged statute
“burdens a protected interest in a way or to an extent that is
out of proportion to the statute’s salutary effects upon other
important governmental interests.” 554 U.S. at 689–90
(Breyer J., dissenting). That is, Justice Breyer, rather than ask
merely whether the Government is promoting an important
interest by way of a narrowly tailored means, as we do here,
would have had courts in Second Amendment cases decide
whether the challenged statute “imposes burdens that, when
viewed in light of the statute’s legitimate objectives, are
disproportionate.” Id. at 693. Thus, although Justice Breyer
would have had us assess whether the District’s handgun ban
“further[s] the sort of life-preserving and public-safety
interests that the Court has called ‘compelling,’” id. at 705
(citation omitted), the key to his “interest-balancing”
approach was “proportionality”; that is, he would have had us
weigh this governmental interest against “the extent to which
the District’s law burdens the interests that the Second
Amendment seeks to protect,” id. at 706.

     Our dissenting colleague asserts (at 25) heightened
scrutiny is also “a form of interest balancing” and maintains
that strict and intermediate scrutiny “always involve at least
some assessment of whether the law in question is sufficiently
important to justify infringement on an individual
constitutional right.” Although, as he points out, the Supreme
Court has in a few opinions applying heightened scrutiny —
out of scores if not hundreds of such opinions — used the
word “balance,” heightened scrutiny is clearly not the
“interest-balancing inquiry” proposed by Justice Breyer and
rejected by the Court in Heller. The Court there said, Justice
Breyer’s proposal did not correspond to any of “the
traditionally expressed levels (strict scrutiny, intermediate
                               38
scrutiny, rational basis),” 554 U.S. at 634, but was rather “a
judge-empowering ‘interest-balancing inquiry’” that would
have a court weigh the asserted governmental interests against
the burden the Government would place upon exercise of the
Second Amendment right, a balancing that is not part of either
strict or intermediate scrutiny.

    The dissent further contends McDonald confirms the
Supreme Court’s rejection of heightened scrutiny in Second
Amendment cases because a plurality of the Court there said
“Justice Breyer is incorrect that incorporation will require
judges to assess the costs and benefits of firearms restrictions
and thus to make difficult empirical judgments in an area in
which they lack expertise.” 130 S. Ct. at 3050. That
observation was clearly and specifically directed to Justice
Breyer’s interest-balancing inquiry, as the very next sentence
shows: “As we have noted, while his opinion in Heller
recommended an interest-balancing test, the Court
specifically rejected that suggestion.” Id. Moreover, strict
and intermediate scrutiny do not, as the dissent asserts (at 19),
“obviously require assessment of the ‘costs and benefits’ of
government regulations.” Rather, they require an assessment
of whether a particular law will serve an important or
compelling governmental interest; that is not a comparative
judgment.

     If the Supreme Court truly intended to rule out any form
of heightened scrutiny for all Second Amendment cases, then
it surely would have said at least something to that effect. Cf.
Heller, 554 U.S. at 628 n.27 (expressly rejecting rational basis
review). The Court did not say anything of the sort; the
plaintiffs in this case do not suggest it did; and the idea that
Heller precludes heightened scrutiny has eluded every circuit
to have addressed that question since Heller was issued. See
First Circuit: United States v. Booker, 644 F.3d 12, 25 (2011)
                             39
(requiring “a substantial relationship between the restriction
and an important governmental objective”); Third Circuit:
Marzzarella, 614 F.3d at 97 (applying intermediate scrutiny);
Fourth Circuit: United States v. Masciandaro, 638 F.3d 458,
471 (2011) (same); Chester, 628 F.3d at 683 (same); id. at
690 (Davis, J., concurring) (same); Seventh Circuit: Ezell,
2011 WL 2623511, at *17 (applying “more rigorous
showing” than intermediate scrutiny, “if not quite ‘strict
scrutiny’”); id. at *21–22 (Rovner J., concurring) (endorsing
intermediate scrutiny); Williams, 616 F.3d at 692–93
(applying intermediate scrutiny); United States v. Skoien, 614
F.3d 638, 641–42 (2010) (en banc) (upholding law upon
assumption intermediate scrutiny applies); Ninth Circuit:
Nordyke, 644 F.3d at 786 n.9 (reserving “precisely what type
of heightened scrutiny applies to laws that substantially
burden Second Amendment rights”); id. at 795 (Gould J.,
concurring in part, “would subject to heightened scrutiny only
arms regulations falling within the core purposes of the
Second Amendment” and “would subject incidental burdens
on the Second Amendment right ... to reasonableness
review”); Tenth Circuit: Reese, 627 F.3d at 802 (applying
intermediate scrutiny).

     The dissent (at 30–31) takes us to task for suggesting a
restriction on a core enumerated constitutional right can be
subjected to intermediate scrutiny. This assertion, true or
false, is simply misplaced; we apply intermediate scrutiny
precisely because the District’s laws do not affect the core
right protected by the Second Amendment. See supra at 22–
24, 31–32.

     Unlike our dissenting colleague, we read Heller
straightforwardly: The Supreme Court there left open and
untouched even by implication the issue presented in this
case. The Court held the ban on handguns unconstitutional
                               40
without at the same time adopting any particular level of
scrutiny for Second Amendment cases because it concluded
that “[u]nder any of the standards of scrutiny that we have
applied to enumerated constitutional rights, banning from the
home the most preferred firearm in the nation to keep and use
for protection of one’s home and family would fail
constitutional muster.” Id. at 628–29 (internal quotation
marks and citation omitted); McDonald, 130 S. Ct. at 3036
(quoting Heller, 554 U.S. at 628–30). Nothing in Heller
suggests a case involving a restriction significantly less severe
than the total prohibition of handguns at issue there could or
should be resolved without reference to one or another of the
familiar constitutional “standards of scrutiny.” On the
contrary, the Supreme Court was explicit in cautioning that
because Heller was its “first in-depth examination of the
Second Amendment, one should not expect it to clarify the
entire field.” Heller, 554 U.S. at 635; see also, e.g., Ezell,
2011 WL 2623511, at *13 (with the exception of “broadly
prohibitory laws restricting the core Second Amendment
right,” courts are “left to choose an appropriate standard of
review from among the heightened standards of scrutiny the
Court applies to governmental actions alleged to infringe
enumerated constitutional rights”); Chester, 628 F.3d at 682
(“Heller left open the level of scrutiny applicable to review a
law that burdens conduct protected under the Second
Amendment, other than to indicate that rational-basis review
would not apply in this context”); Volokh, supra, at 1456
(“The Court [in Heller] did not discuss what analysis would
be proper for less ‘severe’ restrictions, likely because it had
no occasion to”).

     Having rejected the possibility of heightened scrutiny, the
dissent (at 31) goes on to find in Heller this proposition: “Gun
bans and gun regulations that are not longstanding or
sufficiently rooted in text, history, and tradition are not
                               41
consistent with the Second Amendment individual right.” We
do not see this purportedly “up-front” test “announced”
anywhere in the Court’s opinion. The Court in Heller said
certain “longstanding” regulations are “presumptively
lawful,” 554 U.S. at 626–27 & n.26, but it nowhere suggested,
nor does it follow logically, that a regulation must be
longstanding or “rooted in text, history, and tradition” in order
to be constitutional. As we have said, the Court struck down
the handgun ban because it so severely restricted the core
Second Amendment right of self-defense in the home that it
“would fail constitutional muster” under any standard of
scrutiny. Likewise, the Court invalidated the District’s
requirement that handguns “in the home be rendered and kept
inoperable” because that requirement “makes it impossible for
citizens to use them for the core lawful purpose of self-
defense.” Id. at 630. The Court in Heller did consider
whether there were historical analogues to the handgun ban,
but only to note, primarily in response to Justice Breyer’s
dissent, that because earlier laws were far less restrictive, they
did not support the constitutionality of a ban on handguns.
See id. at 632 (“Nothing about [the] fire-safety laws” cited by
Justice Breyer “undermines our analysis; they do not remotely
burden the right of self-defense as much as an absolute ban on
handguns”); id. (“other founding-era laws” cited by Justice
Breyer “provide no support for the severe restriction in the
present case”). In any event, we think it clear Heller did not
announce the “up-front” test applicable to all Second
Amendment cases that our dissenting colleague goes to great
lengths to “divine” from that opinion.

    In sum, Heller explicitly leaves many questions
unresolved and says nothing to cast doubt upon the propriety
of the lower courts applying some level of heightened
scrutiny in a Second Amendment challenge to a law
significantly less restrictive than the outright ban on all
                               42
handguns invalidated in that case. Although Heller renders
longstanding regulations presumptively constitutional, it
nowhere suggests a law must be longstanding or rooted in
text, history, and tradition to be constitutional.

B. Registration Requirements

     Our dissenting colleague contends (at 47) the historical
registration laws we cite do not support the District’s basic
registration requirement because to rely upon those laws as
historical precedents “is to conduct the Heller analysis at an
inappropriately high level of generality.” In fact, however,
the historical regulations and the District’s basic registration
requirement are not just generally alike, they are practically
identical: They all require gun owners to give an agent of the
Government basic information about themselves and their
firearm.

     In any event, we do not decide, but rather remand to the
district court, the question whether the District’s novel
registration requirements and all its registration requirements
as applied to long guns withstand intermediate scrutiny. See
supra at 28. Accordingly, those registration requirements will
be deemed constitutional only if the District shows they serve
its undoubtedly important governmental interests in
preventing crimes and protecting police officers.

C. Assault Weapons

     In arguing Heller requires holding unconstitutional the
District’s ban on certain semi-automatic rifles, the dissent
relies heavily upon the idea that Heller held possession of
semi-automatic handguns is “constitutionally protected.” The
Court’s holding in Heller was in fact narrower, condemning
as unconstitutional a prohibition of all handguns, that is, a ban
                                  43
on the “entire class of ‘arms’ that is overwhelmingly chosen
by American society for [the] lawful purpose” of self-defense.
554 U.S. at 628. A narrower prohibition, such as a ban on
certain semi-automatic pistols, may also “fail constitutional
muster,” id., but that question has not yet been decided by the
Supreme Court. *         Therefore, the dissent (at 32–33)
mischaracterizes the question before us as whether “the
Second Amendment protects semi-automatic handguns but
not semi-automatic rifles.” The dissent at (38 n.16) insists it
is “implausible” to read Heller as “protect[ing] handguns that
are revolvers but not handguns that are semi-automatic.” We
do not, however, hold possession of semi-automatic handguns
is outside the protection of the Second Amendment. We
simply do not read Heller as foreclosing every ban on every
possible sub-class of handguns or, for that matter, a ban on a
sub-class of rifles. See Marzzarella, 614 F.3d at 101
(upholding prohibition on possession of handguns with serial
numbers obliterated); cf. Joseph Blocher, Categoricalism and
Balancing in First and Second Amendment Analysis, 84
N.Y.U. L. Rev. 375, 422 (2009) (Heller “avoided—perhaps in
part because it had little cause to consider—categorization at
the level of classification: that is, the creation of subcategories
that may warrant only intermediate protection”). **

*
   Indeed, as we noted in Part I, the present plaintiffs, whilst in the
district court, separately and specifically challenged the ban on
certain semi-automatic pistols.
**
    Moreover, despite the dissent’s contrary assertion (at 36), a
number of states and municipalities, representing over one fourth of
the Nation’s population, ban semi-automatic rifles or assault
weapons, and these bans are by no means “significantly narrower”
than the District’s ban. See N.Y. Penal Law §§ 265.00(22),
265.02(7), 265.10 (prohibiting possession, manufacture, disposal,
and transport of assault weapons, including AR-15); Conn. Gen.
Stat. §§ 53-202a, 53-202c (prohibiting possession of semiautomatic
firearms, including AR-15); Cal. Penal Code §§ 12276–12282
                               44
     The dissent, indulging us by assuming some level of
heightened scrutiny applies, maintains (at 37) “D.C. cannot
show a compelling interest in banning semi-automatic rifles.”
Why not? “[B]ecause the necessary implication of the
decision in Heller is that D.C. could not show a sufficiently
compelling interest to justify its banning semi-automatic
handguns.” That conclusion, however, is neither to be found
in nor inferred from Heller. As we explain above, the Court
in Heller held the District’s ban on all handguns would fail
constitutional muster under any standard of scrutiny because
the handgun is the “quintessential” self-defense weapon. See
554 U.S. at 629 (“There are many reasons that a citizen may
prefer a handgun for home defense: It is easier to store in a
location that is readily accessible in an emergency; it cannot
easily be redirected or wrestled away by an attacker; it is
easier to use for those without the upper-body strength to lift

(same); Haw. Rev. Stat. §§ 134-1, 134-4, 134-8 (banning assault
pistols); Mass. Gen. Laws ch. 140, §§ 121–123 (banning assault
weapons as defined in expired federal law); Md. Code, Criminal
Law, §§ 4-301–4-306 (prohibiting assault pistols); N.J. Stat. Ann.
§§ 2C:39-1(w), 2C:39-5 (prohibiting assault firearms, including
AR-15); Legal Cmty. Against Violence, Regulating Guns in
America: An Evaluation and Comparative Analysis of Federal,
State, and Selected Local Guns Laws, 25–26 (Feb. 2008),
http://www.lcav.org/publications-
briefs/reports_analyses/RegGuns.entire.report.pdf         (Boston,
Cleveland, Columbus, and New York City prohibit assault
weapons, including semi-automatic rifles); Aurora, Ill., Code of
Ordinances § 29-49 (prohibiting assault weapons, including AR-
15); City Code of Buffalo N.Y. § 180-1 (prohibiting assault
weapons, including assault rifles); Denver Colo. Mun. Code § 38-
130 (same); City of Rochester Code § 47-5 (same). In fact, the
District’s prohibition is very similar to the nationwide ban on
assault weapons that was in effect from 1994 to 2004. See 18
U.S.C. §§ 921(a)(30), 922(v)(1) (prohibiting possession of semi-
automatic rifles and pistols, including AR-15).
                               45
and aim a long gun; it can be pointed at a burglar with one
hand while the other hand dials the police”). The same cannot
be said of semi-automatic rifles.

     Finally, in criticizing our application of intermediate
scrutiny to the ban on assault weapons, our dissenting
colleague says (at 33, 40) “it is difficult to make the case that
semi-automatic rifles are significantly more dangerous than
semi-automatic handguns” “because handguns can be
concealed.” It is not our place, however, to determine in the
first instance whether banning semi-automatic rifles in
particular would promote important law-enforcement
objectives. Our role is narrower, viz., to determine whether
the District has presented evidence sufficient to “establish the
reasonable fit we require” between the law at issue and an
important or substantial governmental interest. Fox, 492 U.S.
at 480.
     KAVANAUGH, Circuit Judge, dissenting: The Second
Amendment to the Constitution provides: “A well regulated
Militia, being necessary to the security of a free State, the
right of the people to keep and bear Arms, shall not be
infringed.” In District of Columbia v. Heller, the Supreme
Court held that the Second Amendment confers “an individual
right to keep and bear arms.” 554 U.S. 570, 595 (2008). In
McDonald v. City of Chicago, the Court added that the right
to keep and bear arms is a “fundamental” constitutional right
implicit in our scheme of ordered liberty and “deeply rooted
in this Nation’s history and tradition.” 130 S. Ct. 3020, 3036,
3042 (2010).

     In Heller, the Court ruled that the District of Columbia’s
ban on the possession of handguns violated the Second
Amendment. 554 U.S. at 635. In the wake of Heller, the
District of Columbia enacted a new gun law. As relevant
here, D.C. bans possession of most semi-automatic rifles and
requires registration of all guns possessed in the District of
Columbia.        See D.C. Code §§ 7-2501.01(3A)(A)(i),
7-2502.01-.10.

     In this case, we are called upon to assess those provisions
of D.C.’s law under Heller. In so doing, we are of course
aware of the longstanding problem of gun violence in the
District of Columbia. In part for that reason, Heller has
engendered substantial controversy. See, e.g., J. Harvie
Wilkinson III, Of Guns, Abortions, and the Unraveling Rule
of Law, 95 VA. L. REV. 253 (2009); Richard A. Posner, In
Defense of Looseness, THE NEW REPUBLIC, Aug. 27, 2008, at
32. As a lower court, however, it is not our role to re-litigate
Heller or to bend it in any particular direction. Our sole job is
to faithfully apply Heller and the approach it set forth for
analyzing gun bans and regulations.
                                2
      In my judgment, both D.C.’s ban on semi-automatic
rifles and its gun registration requirement are unconstitutional
under Heller.

     In Heller, the Supreme Court held that handguns – the
vast majority of which today are semi-automatic – are
constitutionally protected because they have not traditionally
been banned and are in common use by law-abiding citizens.
There is no meaningful or persuasive constitutional
distinction between semi-automatic handguns and semi-
automatic rifles. Semi-automatic rifles, like semi-automatic
handguns, have not traditionally been banned and are in
common use by law-abiding citizens for self-defense in the
home, hunting, and other lawful uses. Moreover, semi-
automatic handguns are used in connection with violent
crimes far more than semi-automatic rifles are. It follows
from Heller’s protection of semi-automatic handguns that
semi-automatic rifles are also constitutionally protected and
that D.C.’s ban on them is unconstitutional. (By contrast,
fully automatic weapons, also known as machine guns, have
traditionally been banned and may continue to be banned after
Heller.) 1

    D.C.’s registration requirement, which is significantly
more stringent than any other federal or state gun law in the
United States, is likewise unconstitutional. Heller and later
McDonald said that regulations on the sale, possession, or use

    1
        A semi-automatic gun “fires only one shot with each pull of
the trigger” and “requires no manual manipulation by the operator
to place another round in the chamber after each round is fired.”
Staples v. United States, 511 U.S. 600, 602 n.1 (1994). A fully
automatic gun – also known as a machine gun – “fires repeatedly
with a single pull of the trigger. That is, once its trigger is
depressed, the weapon will automatically continue to fire until its
trigger is released or the ammunition is exhausted.” Id.
                                  3
of guns are permissible if they are within the class of
traditional, “longstanding” gun regulations in the United
States. Registration of all lawfully possessed guns – as
distinct from licensing of gun owners or mandatory record-
keeping by gun sellers – has not traditionally been required in
the United States and even today remains highly unusual.
Under Heller’s history- and tradition-based test, D.C.’s
registration requirement is therefore unconstitutional. 2

     It bears emphasis that Heller, while enormously
significant jurisprudentially, was not revolutionary in terms of
its immediate real-world effects on American gun regulation.
Indeed, Heller largely preserved the status quo of gun
regulation in the United States. Heller established that
traditional and common gun laws in the United States remain
constitutionally permissible. The Supreme Court simply
pushed back against an outlier local law – D.C.’s handgun ban
– that went far beyond the traditional line of gun regulation.
As Heller emphasized: “Few laws in the history of our
Nation have come close to the severe restriction of the
District’s” law. 554 U.S. at 629. 3

     2
        Plaintiffs also challenge D.C.’s ban on magazines of more
than 10 rounds. I would remand that issue for further factual
development in the District Court. See infra note 20.
     3
        In that sense, Heller was similar in its overarching practical
and real-world ramifications to recent Supreme Court decisions
such as Brown v. Entertainment Merchants Ass’n, 131 S. Ct. 2729
(2011); Graham v. Florida, 130 S. Ct. 2011 (2010); Kennedy v.
Louisiana, 554 U.S. 407 (2008); and Romer v. Evans, 517 U.S. 620
(1996). Those decisions disapproved novel or uncommon state
legislative efforts to regulate beyond traditional boundaries in areas
that affected enumerated individual constitutional rights –
California’s law banning sale of violent video games, Florida’s law
permitting life without parole for certain juvenile crimes,
Louisiana’s law permitting the death penalty for certain rapes, and
                                 4
     After Heller, however, D.C. seemed not to heed the
Supreme Court’s message. Instead, D.C. appeared to push the
envelope again, with its new ban on semi-automatic rifles and
its broad gun registration requirement. D.C.’s public safety
motivation in enacting these laws is worthy of great respect.
But the means D.C. has chosen are again constitutionally
problematic. The D.C. gun provisions at issue here, like the
ban at issue in Heller, are outliers that are not traditional or
common in the United States. As with D.C.’s handgun ban,
therefore, holding these D.C. laws unconstitutional would not
lead to nationwide tumult. Rather, such a holding would
maintain the balance historically and traditionally struck in
the United States between public safety and the individual
right to keep arms – a history and tradition that Heller
affirmed and adopted as determining the scope of the Second
Amendment right.

                                 I

    A key threshold question in this case concerns the
constitutional test we should employ to assess the challenged
provisions of the D.C. gun law. The Heller Court held that
the Second Amendment guarantees an individual right to


Colorado’s law prohibiting gay people from receiving protection
from discrimination. Because those laws were outliers, the
decisions invalidating them did not cause major repercussions
throughout the Nation. Heller was a decision in that same vein, in
terms of its immediate practical effects in the United States. By
contrast, of course, some Supreme Court decisions interpreting the
Constitution’s individual rights provisions not only are significant
jurisprudentially but also have substantial practical impacts on
common federal or state practices. See, e.g., Melendez-Diaz v.
Massachusetts, 129 S. Ct. 2527 (2009); Arizona v. Gant, 556 U.S.
332 (2009); United States v. Booker, 543 U.S. 220 (2005). Heller
was not a decision of that kind.
                               5
possess guns. But the Court emphasized that the Second
Amendment does not protect “a right to keep and carry any
weapon whatsoever in any manner whatsoever and for
whatever purpose.” District of Columbia v. Heller, 554 U.S.
570, 626 (2008). “Like most rights, the right secured by the
Second Amendment is not unlimited.” Id.

     In light of that limiting language in Heller, constitutional
analysis of D.C.’s new law raises two main questions. Under
Heller, what kinds of firearms may the government ban? And
what kinds of regulations may the government impose on the
sale, possession, or use of firearms?

     Put in simple terms, the issue with respect to what test to
apply to gun bans and regulations is this: Are gun bans and
regulations to be analyzed based on the Second Amendment’s
text, history, and tradition (as well as by appropriate
analogues thereto when dealing with modern weapons and
new circumstances, see infra Part I.B)? Or may judges re-
calibrate the scope of the Second Amendment right based on
judicial assessment of whether the law advances a sufficiently
compelling or important government interest to override the
individual right? And if the latter, is the proper test strict
scrutiny or intermediate scrutiny?

     As I read Heller, the Supreme Court was not silent about
the answers to those questions. Rather, the Court set forth
fairly precise guidance to govern those issues going forward.

                               A

     In my view, Heller and McDonald leave little doubt that
courts are to assess gun bans and regulations based on text,
history, and tradition, not by a balancing test such as strict or
intermediate scrutiny. To be sure, the Court never said
something as succinct as “Courts should not apply strict or
                               6
intermediate scrutiny but should instead look to text, history,
and tradition to define the scope of the right and assess gun
bans and regulations.” But that is the clear message I take
away from the Court’s holdings and reasoning in the two
cases.

     As to bans on categories of guns, the Heller Court stated
that the government may ban classes of guns that have been
banned in our “historical tradition” – namely, guns that are
“dangerous and unusual” and thus are not “the sorts of lawful
weapons that” citizens typically “possess[] at home.” 554
U.S. at 627. The Court said that “dangerous and unusual
weapons” are equivalent to those weapons not “in common
use,” as the latter phrase was used in United States v. Miller,
307 U.S. 174, 179 (1939). Heller, 554 U.S. at 627. Thus, the
“Second Amendment does not protect those weapons not
typically possessed by law-abiding citizens for lawful
purposes, such as short-barreled shotguns” or automatic “M-
16 rifles and the like.” Id. at 625, 627. That interpretation,
the Court explained, “accords with the historical
understanding of the scope of the right.” Id. at 625.
“Constitutional rights,” the Court said, “are enshrined with the
scope they were understood to have when the people adopted
them, whether or not future legislatures or (yes) even future
judges think that scope too broad.” Id. at 634-35. The scope
of the right is thus determined by “historical justifications.”
Id. at 635. And tradition (that is, post-ratification history)
also matters because “examination of a variety of legal and
other sources to determine the public understanding of a legal
text in the period after its enactment or ratification” is a
“critical tool of constitutional interpretation.” Id. at 605
(emphasis omitted).

     Because the D.C. law at issue in Heller banned handguns
(including semi-automatic handguns), which have not
                               7
traditionally been banned and are in common use by law-
abiding citizens, the Court found that the D.C. ban on
handgun possession violated the Second Amendment.
Stressing the D.C. law’s inconsistency with our “historical
tradition,” id. at 627, the Court stated that “[f]ew laws in the
history of our Nation have come close to the severe restriction
of the District’s” law, id. at 629.

     As to regulations on the sale, possession, or use of guns,
Heller similarly said the government may continue to impose
regulations that are traditional, “longstanding” regulations in
the United States. Id. at 626-27. In McDonald, the Court
reiterated that “longstanding regulatory measures” are
permissible. McDonald v. City of Chicago, 130 S. Ct. 3020,
3047 (2010) (controlling opinion of Alito, J.). Importantly,
the Heller Court listed several examples of such longstanding
(and therefore constitutionally permissible) regulations, such
as laws against concealed carry and laws prohibiting
possession of guns by felons. 554 U.S. at 626. The Court
stated that analysis of whether other gun regulations are
permissible must be based on their “historical justifications.”
Id. at 635. 4


    4
     The Court in Heller stated as follows:
         Like most rights, the right secured by the Second
    Amendment is not unlimited. From Blackstone through the
    19th-century cases, commentators and courts routinely
    explained that the right was not a right to keep and carry any
    weapon whatsoever in any manner whatsoever and for
    whatever purpose. For example, the majority of the 19th-
    century courts to consider the question held that prohibitions
    on carrying concealed weapons were lawful under the Second
    Amendment or state analogues.           Although we do not
    undertake an exhaustive historical analysis today of the full
    scope of the Second Amendment, nothing in our opinion
                                  8
    In disapproving D.C.’s ban on handguns, in approving a
ban on machine guns, and in approving longstanding
regulations such as concealed-carry and felon-in-possession
laws, Heller established that the scope of the Second
Amendment right – and thus the constitutionality of gun bans
and regulations – is determined by reference to text, history,
and tradition. As to the ban on handguns, for example, the
Supreme Court in Heller never asked whether the law was


    should be taken to cast doubt on longstanding prohibitions on
    the possession of firearms by felons and the mentally ill, or
    laws forbidding the carrying of firearms in sensitive places
    such as schools and government buildings, or laws imposing
    conditions and qualifications on the commercial sale of arms.
          We also recognize another important limitation on the
    right to keep and carry arms. Miller said, as we have
    explained, that the sorts of weapons protected were those “in
    common use at the time.” We think that limitation is fairly
    supported by the historical tradition of prohibiting the carrying
    of “dangerous and unusual weapons.”
554 U.S. at 626-27 (citations and footnote omitted). The Court in
McDonald reiterated:
          As evidence that the Fourteenth Amendment has not
    historically been understood to restrict the authority of the
    States to regulate firearms, municipal respondents and
    supporting amici cite a variety of state and local firearms laws
    that courts have upheld. But what is most striking about their
    research is the paucity of precedent sustaining bans
    comparable to those at issue here and in Heller. . . . We made
    it clear in Heller that our holding did not cast doubt on such
    longstanding regulatory measures as “prohibitions on the
    possession of firearms by felons and the mentally ill,” “laws
    forbidding the carrying of firearms in sensitive places such as
    schools and government buildings, or laws imposing
    conditions and qualifications on the commercial sale of arms.”
130 S. Ct. at 3047 (controlling opinion of Alito, J.) (quoting Heller,
554 U.S. at 626-27).
                               9
narrowly tailored to serve a compelling government interest
(strict scrutiny) or substantially related to an important
government interest (intermediate scrutiny). If the Supreme
Court had meant to adopt one of those tests, it could have said
so in Heller and measured D.C.’s handgun ban against the
relevant standard. But the Court did not do so; it instead
determined that handguns had not traditionally been banned
and were in common use – and thus that D.C.’s handgun ban
was unconstitutional.

     Moreover, in order for the Court to prospectively approve
the constitutionality of several kinds of gun laws – such as
machine gun bans, concealed-carry laws, and felon-in-
possession laws – the Court obviously had to employ some
test. Yet the Court made no mention of strict or intermediate
scrutiny when approving such laws. Rather, the test the Court
relied on – as it indicated by using terms such as “historical
tradition” and “longstanding” and “historical justifications” –
was one of text, history, and tradition. Id. at 626-27, 635; see
Eugene Volokh, Implementing the Right to Keep and Bear
Arms for Self-Defense: An Analytical Framework and a
Research Agenda, 56 UCLA L. REV. 1443, 1463 (2009)
(“Absent [from Heller] is any inquiry into whether the law is
necessary to serve a compelling government interest in
preventing death and crime, though handgun ban proponents
did indeed argue that such bans are necessary to serve those
interests and that no less restrictive alternative would do the
job.”); Joseph Blocher, Categoricalism and Balancing in First
and Second Amendment Analysis, 84 N.Y.U. L. REV. 375, 380
(2009) (“Rather than adopting one of the First Amendment’s
many Frankfurter-inspired balancing approaches, the majority
endorsed a categorical test under which some types of ‘Arms’
and arms-usage are protected absolutely from bans and some
types of ‘Arms’ and people are excluded entirely from
constitutional coverage.”); id. at 405 (Heller “neither requires
                                 10
nor permits any balancing beyond that accomplished by the
Framers themselves.”). 5

                                  B

     Before addressing the majority opinion’s contrary
analysis of Heller and McDonald, it is important to
underscore two points regarding Heller’s focus on text,
history, and tradition.

     First, just because gun regulations are assessed by
reference to history and tradition does not mean that
governments lack flexibility or power to enact gun
regulations. Indeed, governments appear to have more
flexibility and power to impose gun regulations under a test
based on text, history, and tradition than they would under
strict scrutiny. After all, history and tradition show that a
variety of gun regulations have co-existed with the Second
Amendment right and are consistent with that right, as the
Court said in Heller. 6 By contrast, if courts applied strict

     5
       The Court’s failure to employ strict or intermediate scrutiny
appears to have been quite intentional and well-considered. Cf. Tr.
of Oral Arg. at 44, Heller, 554 U.S. 570 (No. 07-290) (Chief Justice
Roberts: “Well, these various phrases under the different standards
that are proposed, ‘compelling interest,’ ‘significant interest,’
‘narrowly tailored,’ none of them appear in the Constitution . . . . I
mean, these standards that apply in the First Amendment just kind
of developed over the years as sort of baggage that the First
Amendment picked up.”).
     6
       It is not uncommon for courts to look to post-ratification
history and tradition to inform the interpretation of a constitutional
provision. For example, when interpreting the scope of the
President’s Article II power, the Court has relied on such history
and tradition. See Dames & Moore v. Regan, 453 U.S. 654, 679 n.8
(1981). So, too, the Court looked to traditional practice when
analyzing an Establishment Clause issue related to legislative
                                11
scrutiny, then presumably very few gun regulations would be
upheld. Indeed, Justice Breyer made this point in his dissent
in Heller when he noted that the majority opinion had listed
certain permissible gun regulations “whose constitutionality
under a strict-scrutiny standard would be far from clear.” 554
U.S. at 688 (Breyer, J., dissenting). 7

     So the major difference between applying the Heller
history- and tradition-based approach and applying one of the
forms of scrutiny is not necessarily the number of gun
regulations that will pass muster. Instead, it is that the Heller
test will be more determinate and “much less subjective”
because “it depends upon a body of evidence susceptible of
reasoned analysis rather than a variety of vague ethico-
political First Principles whose combined conclusion can be
found to point in any direction the judges favor.” McDonald,
130 S. Ct. at 3058 (Scalia, J., concurring).


prayer. See Marsh v. Chambers, 463 U.S. 783, 786-92 (1983).
That said, post-ratification adoption or acceptance of laws that are
inconsistent with the original meaning of the constitutional text
obviously cannot overcome or alter that text. The Court in
Marbury found unconstitutional a law passed by the First Congress.
See Marbury v. Madison, 5 U.S. 137 (1803). The practice of
separate but equal was inconsistent with and repugnant to the text
and original meaning of the Equal Protection Clause. See Brown v.
Bd. of Education, 347 U.S. 483 (1954); Strauder v. West Virginia,
100 U.S. 303 (1880). The existence of post-ratification examples
of congressional exclusion of elected members did not persuade the
Court in Powell v. McCormack: “That an unconstitutional action
has been taken before surely does not render that same action any
less unconstitutional at a later date.” 395 U.S. 486, 546-47 (1969).
     7
       The fact that fewer gun laws might pass muster under strict
scrutiny than under a history- and tradition-based approach is no
doubt why the plaintiffs in Heller and here have advocated strict
scrutiny.
                               12
     To be sure, analyzing the history and tradition of gun
laws in the United States does not always yield easy answers.
Justice Scalia, the author of the Heller majority opinion, thus
acknowledged in his concurrence in McDonald:                 “No
fundamental right – not even the First Amendment – is
absolute. The traditional restrictions go to show the scope of
the right, not its lack of fundamental character. . . . Historical
analysis can be difficult; it sometimes requires resolving
threshold questions, and making nuanced judgments about
which evidence to consult and how to interpret it. I will
stipulate to that.” Id. at 3056-57. That said, the range of
potential answers will be far more focused under an approach
based on text, history, and tradition than under an interest-
balancing test such as intermediate scrutiny. See id. at 3057
n.9.

     Second, when legislatures seek to address new weapons
that have not traditionally existed or to impose new gun
regulations because of conditions that have not traditionally
existed, there obviously will not be a history or tradition of
banning such weapons or imposing such regulations. That
does not mean the Second Amendment does not apply to
those weapons or in those circumstances. Nor does it mean
that the government is powerless to address those new
weapons or modern circumstances. Rather, in such cases, the
proper interpretive approach is to reason by analogy from
history and tradition. See Parker v. District of Columbia, 478
F.3d 370, 398 (D.C. Cir. 2007) (“[J]ust as the First
Amendment        free    speech     clause   covers   modern
communication devices unknown to the founding generation,
e.g., radio and television, and the Fourth Amendment protects
telephonic conversation from a ‘search,’ the Second
Amendment protects the possession of the modern-day
equivalents of the colonial pistol.”) (emphasis added), aff’d
sub nom. Heller, 554 U.S. 570; Tr. of Oral Arg. at 77, Heller,
                               13
554 U.S. 570 (No. 07-290) (Chief Justice Roberts: “[Y]ou
would define ‘reasonable’ in light of the restrictions that
existed at the time the amendment was adopted. . . . [Y]ou
can’t take it into the marketplace was one restriction. So that
would be – we are talking about lineal descendents of the
arms but presumably there are lineal descendents of the
restrictions as well.”); cf. Kyllo v. United States, 533 U.S. 27,
31-35 (2001) (applying traditional Fourth Amendment
standards to novel thermal imaging technology); California v.
Ciraolo, 476 U.S. 207, 213 (1986) (allowing government to
view property from airplanes based on common-law principle
that police could look at property when passing by homes on
public thoroughfares).

     The Constitution is an enduring document, and its
principles were designed to, and do, apply to modern
conditions and developments. The constitutional principles
do not change (absent amendment), but the relevant principles
must be faithfully applied not only to circumstances as they
existed in 1787, 1791, and 1868, for example, but also to
modern situations that were unknown to the Constitution’s
Framers. To be sure, applying constitutional principles to
novel modern conditions can be difficult and leave close
questions at the margins. But that is hardly unique to the
Second Amendment. It is an essential component of judicial
decisionmaking under our enduring Constitution.

                               C

     The majority opinion here applies intermediate scrutiny
and contends that intermediate scrutiny is consistent with
Heller and McDonald. The majority opinion employs history
and tradition only as a threshold screen to determine whether
the law in question implicates the individual right; if so, the
majority opinion then subjects the individual right to
                              14
balancing under the intermediate scrutiny test. As explained
above, I disagree with that approach. I read Heller and
McDonald as setting forth a test based wholly on text, history,
and tradition. Deeper examination of the two Supreme Court
opinions – and, in particular, how the Court’s opinions
responded to the dissents in the two cases – buttresses my
conclusion.

     Turning first to Heller: The back and forth between the
Heller majority opinion and Justice Breyer’s dissent
underscores that the proper Second Amendment test focuses
on text, history, and tradition. In his dissent, Justice Breyer
suggested that the Court should follow the lead of certain First
Amendment cases, among others, that had applied a form of
intermediate-scrutiny interest balancing:

    The fact that important interests lie on both sides of the
    constitutional equation suggests that review of gun-
    control regulation is not a context in which a court should
    effectively presume either constitutionality (as in
    rational-basis review) or unconstitutionality (as in strict
    scrutiny). Rather, “where a law significantly implicates
    competing constitutionally protected interests in complex
    ways,” the Court generally asks whether the statute
    burdens a protected interest in a way or to an extent that
    is out of proportion to the statute’s salutary effects upon
    other important governmental interests. See Nixon v.
    Shrink Missouri Government PAC, 528 U.S. 377, 402
    (2000) (Breyer, J., concurring). . . .

        In particular this Court, in First Amendment cases
    applying intermediate scrutiny, has said that our “sole
    obligation” in reviewing a legislature’s “predictive
    judgments” is “to assure that, in formulating its
    judgments,” the legislature “has drawn reasonable
                               15
    inferences based on substantial evidence.” Turner, 520
    U.S., at 195 (internal quotation marks omitted). And
    judges, looking at the evidence before us, should agree
    that the District legislature’s predictive judgments satisfy
    that legal standard. . . .

        There is no cause here to depart from the standard set
    forth in Turner, for the District’s decision represents the
    kind of empirically based judgment that legislatures, not
    courts, are best suited to make. See Nixon, 528 U.S., at
    402 (Breyer, J., concurring). . . .

        The upshot is that the District’s objectives are
    compelling; its predictive judgments as to its law’s
    tendency to achieve those objectives are adequately
    supported; the law does impose a burden upon any self-
    defense interest that the Amendment seeks to secure; and
    there is no clear less restrictive alternative.

Heller, 554 U.S. at 689-90, 704-05, 714 (Breyer, J.,
dissenting).

     Justice Breyer expressly rejected strict scrutiny and
rational basis review. Instead, he explicitly referred to
intermediate scrutiny and relied on cases such as Turner
Broadcasting that had applied intermediate scrutiny. See
Turner Broadcasting System, Inc. v. FCC, 520 U.S. 180, 189-
225 (1997).        And he discussed the strength of the
government’s interest and the fit between the law and those
interests, as the Court does when applying heightened
scrutiny. It is thus evident that Justice Breyer’s Heller dissent
advocated a form of intermediate scrutiny. 8


    8
       The Heller majority stated that Justice Breyer was not
proposing any of the traditional forms of scrutiny “explicitly at
                                 16
     The Court responded to Justice Breyer by rejecting his
“judge-empowering ‘interest-balancing inquiry’ that ‘asks
whether the statute burdens a protected interest in a way or to
an extent that is out of proportion to the statute’s salutary
effects upon other important governmental interests.’”
Heller, 554 U.S. at 634 (quoting id. at 689-90 (Breyer, J.,
dissenting)). The Court stated rather emphatically: “We
know of no other enumerated constitutional right whose core
protection has been subjected to a freestanding ‘interest-
balancing’ approach. The very enumeration of the right takes
out of the hands of government – even the Third Branch of
Government – the power to decide on a case-by-case basis
whether the right is really worth insisting upon.             A
constitutional guarantee subject to future judges’ assessments
of its usefulness is no constitutional guarantee at all.” Id.

least.” 554 U.S. at 634 (emphasis added). Justice Breyer ruled out
strict scrutiny and rational basis review and relied heavily on
Turner Broadcasting, which had applied a form of intermediate
scrutiny. But he was not explicit about the label for his test, as the
Heller majority opinion noted. In that regard, it bears mention that
strict scrutiny and intermediate scrutiny can take on different forms
in different contexts that are sometimes colloquially referred to as,
for example, strict-scrutiny-light or intermediate-scrutiny-plus or
the like. How strong the government interest must be, how directly
the law must advance that interest, how reasonable the alternatives
must be – those questions are not always framed with precision in
two clearly delineated categories, as opposed to points on a sliding
scale of heightened scrutiny approaches. See, e.g., Nixon v. Shrink
Missouri Government PAC, 528 U.S. 377, 387-88 (2000) (“a
contribution limit involving significant interference with
associational rights could survive if the Government demonstrated
that contribution regulation was closely drawn to match a
sufficiently important interest”) (citations and internal quotation
marks omitted); United States v. Virginia, 518 U.S. 515, 531, 533
(1996) (referring to “skeptical scrutiny” and “heightened review” of
gender-based law).
                                17
     In rejecting a judicial interest-balancing approach, the
Court explained that the Second Amendment “is the very
product of an interest balancing by the people” that judges
should not “now conduct for them anew.” Id. at 635. The
Court added that judges may not alter the scope of the
Amendment because “[c]onstitutional rights are enshrined
with the scope they were understood to have when the people
adopted them, whether or not future legislatures or (yes) even
future judges think that scope too broad.” Id. at 634-35. The
Court emphasized that the scope of the right was determined
by “historical justifications.” Id. at 635. And the Court stated
that tradition (that is, post-ratification history) matters because
“examination of a variety of legal and other sources to
determine the public understanding of a legal text in the
period after its enactment or ratification” is a “critical tool of
constitutional interpretation.” Id. at 605 (emphasis omitted).

     To be sure, the Court noted in passing that D.C.’s
handgun ban would fail under any level of heightened
scrutiny or review the Court applied. Id. at 628-29. But that
was more of a gilding-the-lily observation about the extreme
nature of D.C.’s law – and appears to have been a pointed
comment that the dissenters should have found D.C.’s law
unconstitutional even under their own suggested balancing
approach – than a statement that courts may or should apply
strict or intermediate scrutiny in Second Amendment cases.
We know as much because the Court expressly dismissed
Justice Breyer’s Turner Broadcasting intermediate scrutiny
approach and went on to demonstrate how courts should
consider Second Amendment bans and regulations – by
analysis of text, history, and tradition. Id. at 626-27, 634-35.

     Is it possible, however, that the Heller Court was ruling
out intermediate scrutiny but leaving open the possibility that
                                18
strict scrutiny might apply? That seems highly unlikely, for
reasons Justice Breyer himself pointed out in dissent:

         Respondent proposes that the Court adopt a “strict
    scrutiny” test, which would require reviewing with care
    each gun law to determine whether it is “narrowly
    tailored to achieve a compelling governmental interest.”
    Abrams v. Johnson, 521 U.S. 74, 82 (1997); see Brief for
    Respondent 54-62. But the majority implicitly, and
    appropriately, rejects that suggestion by broadly
    approving a set of laws – prohibitions on concealed
    weapons, forfeiture by criminals of the Second
    Amendment right, prohibitions on firearms in certain
    locales, and governmental regulation of commercial
    firearm sales – whose constitutionality under a strict-
    scrutiny standard would be far from clear.

Id. at 688 (Breyer, J., dissenting).

     Justice Breyer thus perceived that the Court’s history-
and tradition-based approach would likely permit
governments to enact more gun laws and regulations than a
strict scrutiny approach would allow. History and tradition
establish that several gun regulations have co-existed with the
Second Amendment right and are consistent with that right, as
the Court determined in Heller. If courts applied strict
scrutiny, however, very few gun regulations would
presumably be constitutional.

     Even more to the point, as Justice Breyer also noted, the
Court in Heller affirmatively approved a slew of gun laws –
machine gun bans, concealed-carry laws, felon-in-possession
laws, and the like – without analyzing them under strict
scrutiny. The Court approved them based on a history- and
tradition-based test, not strict scrutiny. Indeed, these laws
might not have passed muster under a strict scrutiny analysis.
                               19
     The Court’s later decision in McDonald underscores that
text, history, and tradition guide analysis of gun laws and
regulations. There, the Court again precluded the use of
balancing tests; furthermore, it expressly rejected judicial
assessment of “the costs and benefits of firearms restrictions”
and stated that courts applying the Second Amendment thus
would not have to make “difficult empirical judgments” about
the efficacy of particular gun regulations. 130 S. Ct. at 3050
(controlling opinion of Alito, J.).

     That language from McDonald is critically important
because strict and intermediate scrutiny obviously require
assessment of the “costs and benefits” of government
regulations and entail “difficult empirical judgments” about
their efficacy – precisely what McDonald barred.
McDonald’s rejection of such inquiries, which was even more
direct than Heller’s, is flatly incompatible with a strict or
intermediate scrutiny approach to gun regulations.

    That conclusion is fortified by a careful examination of
the back and forth in McDonald between Justice Alito’s
controlling opinion and Justice Breyer’s dissent.

     In his McDonald dissent, Justice Breyer explained at
some length that he was concerned about the practical
ramifications of Heller and McDonald because judges would
have great difficulty assessing gun regulations under
heightened scrutiny (whether it might be called strict or
intermediate or something else on that heightened scrutiny
spectrum). He stated that determining the constitutionality of
a gun regulation would “almost always require the weighing
of the constitutional right to bear arms against the primary
concern of every government – a concern for the safety and
indeed the lives of its citizens.” 130 S. Ct. at 3126 (Breyer, J.,
dissenting) (internal quotation marks omitted). “Given the
                               20
competing interests, courts will have to try to answer
empirical questions of a particularly difficult kind.” Id. He
listed a variety of possible gun laws that would raise such
difficult empirical questions, including laws regulating semi-
automatic rifles and laws imposing registration requirements.
Id. Justice Breyer asserted that assessing the constitutionality
of those laws under heightened scrutiny would require
difficult judicial evaluations of the effectiveness of particular
gun laws. Justice Breyer asked: “How can the Court assess
the strength of the government’s regulatory interests without
addressing issues of empirical fact? How can the Court
determine if a regulation is appropriately tailored without
considering its impact? And how can the Court determine if
there are less restrictive alternatives without considering what
will happen if those alternatives are implemented?” Id. at
3127.

     The questions identified by Justice Breyer are of course
the kinds of questions that courts ask when applying
heightened scrutiny. So how did the Court respond to Justice
Breyer? The Court simply rejected the premise of Justice
Breyer’s criticism. Those kinds of difficult assessments
would not need to be made, the Court said, because courts
would not be applying that kind of test or scrutiny: “Justice
Breyer is incorrect that incorporation will require judges to
assess the costs and benefits of firearms restrictions and thus
to make difficult empirical judgments in an area in which they
lack expertise. As we have noted, while his opinion in Heller
recommended an interest-balancing test, the Court
specifically rejected that suggestion. ‘The very enumeration
of the right takes out of the hands of government – even the
Third Branch of Government – the power to decide on a case-
by-case basis whether the right is really worth insisting
upon.’” Id. at 3050 (controlling opinion of Alito, J.) (citation
omitted) (quoting Heller, 554 U.S. at 684). The Court also
                              21
reiterated that “longstanding” gun           regulations   were
constitutionally permissible. Id. at 3047.

     The McDonald Court’s response to Justice Breyer is
quite telling for our purposes: The Court dismissed the
suggestion that courts in Second Amendment cases would
need to assess the strength of the government’s regulatory
interests, or determine whether the regulation was
appropriately tailored, or consider the alternatives. In other
words, the Court declined to conduct the kinds of inquiries
that would need to be conducted under a form of strict or
intermediate scrutiny.

     But Justice Breyer then asked: From where did the Court
derive the exceptions the Court listed in Heller and McDonald
allowing laws that ban concealed carry, possession by a felon,
and the like? Justice Breyer suggested that the Court “simply
invented rules that sound sensible.” Id. at 3127 (Breyer, J.,
dissenting). But the Court responded that, no, it was not
inventing rules but rather was holding that the scope of the
right was determined by text, history, and tradition – and that
“longstanding regulatory measures” were therefore
permissible. Id. at 3047 (controlling opinion of Alito, J.). As
the Court had explained in Heller, the scope of the right was
determined by text, history, and tradition, and such
longstanding laws were within the historical understanding of
the scope of the right. See also McDonald, 130 S. Ct. at 3050,
3056 (Scalia, J., concurring) (Court’s approach “makes the
traditions of our people paramount”; “traditional restrictions”
on the right are permissible).

                               D

    Although Heller and McDonald rejected judicial interest
balancing, the majority opinion here applies intermediate
scrutiny. The majority opinion does so because it says that
                              22
heightened scrutiny tests are not actually balancing tests and
thus were not precluded by the Supreme Court’s rejection of
balancing tests. I disagree with the majority opinion’s attempt
to distinguish Heller and McDonald in this way.

     To begin with, as explained above, the Court in my view
went further in Heller and McDonald than just rejecting the
concept of balancing tests. The Court emphasized the role of
history and tradition; it rejected not only balancing but also
examination of costs and benefits; it disclaimed the need for
difficult empirical judgments; it specifically rejected Justice
Breyer’s approach, which was a form of intermediate scrutiny
as applied in Turner Broadcasting; and it prospectively
blessed certain laws for reasons that could be (and were)
explained only by history and tradition, not by analysis under
a heightened scrutiny test.

    It is ironic, moreover, that Justice Breyer’s dissent
explicitly advocated an approach based on Turner
Broadcasting; that the Heller majority flatly rejected that
Turner Broadcasting-based approach; and that the majority
opinion here nonetheless turns around and relies expressly
and repeatedly on Turner Broadcasting. See Heller, 554 U.S.
at 690, 704-05 (Breyer, J., dissenting) (citing Turner
Broadcasting, 520 U.S. 180); Heller, 554 U.S. at 634-35;
Maj. Op. at 22-23, 26-28 (citing Turner Broadcasting, 520
U.S. 180; Turner Broadcasting System, Inc. v. FCC, 512 U.S.
622 (1994)).

    In addition, the premise of the majority opinion’s more
general point – that Heller’s rejection of balancing tests does
not mean it rejected strict and intermediate scrutiny – is
incorrect. Strict and intermediate scrutiny are balancing tests
and thus are necessarily encompassed by Heller’s more
general rejection of balancing.
                               23
     The heightened scrutiny approach largely took hold as a
First Amendment principle – articulated most prominently by
Justices Frankfurter and Harlan – to uphold laws that
infringed free speech rights but were deemed to be justified
by an overriding public purpose, often in cases involving
speech by Communists. See Konigsberg v. State Bar of
California, 366 U.S. 36, 49-52 (1961); Barenblatt v. United
States, 360 U.S. 109, 126-27, 134 (1959); Sweezy v. New
Hampshire, 354 U.S. 234, 265-67 (1957) (Frankfurter, J.,
concurring in judgment). From the beginning, it was
recognized that those tests were balancing tests.              In
Barenblatt, for example, one of the early cases applying a
form of what we now call strict scrutiny, the Court stated that
First Amendment rights may be overcome based on “a
balancing by the courts of the competing private and public
interests at stake in the particular circumstances shown,” and
that the “subordinating interest of the State must be
compelling in order to overcome the individual constitutional
rights at stake.” 360 U.S. at 126-27 (internal quotation marks
omitted). In Konigsberg, the Court similarly explained that
laws limiting speech could be justified by “valid
governmental interests, a prerequisite to constitutionality
which has necessarily involved a weighing of the
governmental interest involved.” 366 U.S. at 50-51. Writing
for the Court, Justice Harlan noted that the test required an
“appropriate weighing of the respective interests involved.”
Id. at 51. In dissent, Justice Black objected to a “doctrine that
permits constitutionally protected rights to be ‘balanced’
away whenever a majority of this Court thinks that a State
might have interest sufficient to justify abridgment of those
freedoms.” Id. at 61 (Black, J., dissenting).

     As in their original formulations, the successor strict and
intermediate scrutiny tests applied today remain quintessential
balancing inquiries that focus ultimately on whether a
                              24
particular government interest is sufficiently compelling or
important to justify an infringement on the individual right in
question. Cf. Denver Area Educ. Telecomms. Consortium,
Inc. v. FCC, 518 U.S. 727, 740-41 (1996) (the Court’s
application of varying levels of scrutiny is a process of
“restat[ing] and refin[ing] . . . basic First Amendment
principles, adopting them more particularly to the balance of
competing interests and the special circumstances of each
field of application”); Employment Div., Dep’t of Human Res.
of Or. v. Smith, 494 U.S. 872, 889 n.5 (1990) (applying strict
scrutiny to general laws that burden religious practice would
require judges to “regularly balance against the importance of
general laws the significance of religious practice”); Mario L.
Barnes & Erwin Chemerinsky, The Once and Future Equal
Protection Doctrine?, 43 CONN. L. REV. 1059, 1080 (2011)
(“The levels of scrutiny are essentially balancing tests – each
test determines how the weights on the scale are to be
arranged. Strict scrutiny puts the weights strongly against the
government and rational basis places the weights in its
favor.”); Alan Brownstein, The Religion Clauses as Mutually
Reinforcing Mandates, 32 CARDOZO L. REV. 1701, 1721-22
(2011) (though strict scrutiny is not as “ad hoc, subjective and
indeterminate” as a “multi-factor balancing test” or
“intermediate level scrutiny,” even under strict scrutiny “there
will be some cases, where the state’s interest is authentic and
substantial, which will require balancing”); Stephen A. Siegel,
The Origin of the Compelling State Interest Test and Strict
Scrutiny, 48 AM. J. LEGAL HIST. 355, 375 (2006)
(“compelling state interest doctrine” is a “balancing test”)
(internal quotation marks omitted); Darrell A.H. Miller, Retail
Rebellion and the Second Amendment, 86 IND. L.J. 939, 967
(2011) (“both Heller and McDonald indicate strongly that
standards of scrutiny are just shorthand for unguided interest
balancing”).
                               25
     To be sure, application of the strict and intermediate
scrutiny tests yields categorical results and rules over time.
And strict scrutiny in particular places a heavy thumb on the
scale in favor of the individual right in question, meaning the
balance is often struck against the government. But the tests
are undoubtedly balancing tests that require a contemporary
judicial assessment of the strength of the asserted government
interests in imposing a particular regulation. If that interest is
deemed sufficiently strong, and the law is deemed to be
appropriately tailored to serving that interest given the
potential alternatives, then the law generally overcomes the
individual right. That is a form of interest balancing. It is
true that strict and intermediate scrutiny come in a variety of
flavors and are not always applied in the exact same way in
all settings (as illustrated by Justice Breyer’s extensive
explanation in his Heller dissent). But they always involve at
least some assessment of whether the law in question is
sufficiently important to justify infringement on an individual
constitutional right. That’s balancing. And Heller and
McDonald rejected the use of balancing tests – including,
therefore, strict or intermediate scrutiny – in fleshing out the
scope of the Second Amendment right.

     Of course, as noted above, Heller and McDonald didn’t
just reject interest balancing. The Court went much further by
expressly rejecting Justice Breyer’s intermediate scrutiny
approach, disclaiming cost-benefit analysis, and denying the
need for empirical inquiry. By doing so, the Court made
clear, in my view, that strict and intermediate scrutiny are
inappropriate.

     In short, I do not see how Heller and McDonald can be
squared with application of strict or intermediate scrutiny to
D.C.’s gun laws. The majority opinion here refers to the
levels of scrutiny as “familiar.” Maj. Op. at 40. As one
                               26
commentator has stated, however, “the search for the familiar
may be leading courts and commentators astray: The central
disagreement in Heller was a debate not about strict scrutiny
and rational basis review but rather about categoricalism and
balancing.” Blocher, Categoricalism and Balancing in First
and Second Amendment Analysis, 84 N.Y.U. L. REV. at 379. 9
That disagreement in Heller was resolved in favor of
categoricalism – with the categories defined by text, history,
and tradition – and against balancing tests such as strict or
intermediate scrutiny or reasonableness.

                               E

    It might be objected that the Supreme Court could not
have intended a test cabined by text, history, and tradition
(and analogues thereto when addressing modern weapons or
conditions) given the prevalence of strict and intermediate
scrutiny tests in the Court’s jurisprudence regarding some
other constitutional rights. I disagree with that suggestion and
think it is based on too narrow a view of the Court’s overall
constitutional jurisprudence.

     Taking a step back, we know the Supreme Court has
developed an array of rules, tests, and standards specific to
each right. Particularly for a lower court, it is difficult
therefore to apply an overarching interpretive approach to
questions of constitutional law that are necessarily guided by
decades of precedent interpreting different provisions of the
Constitution under different methodologies. Some individual
constitutional rights are analyzed under heightened (strict or
intermediate) scrutiny, some under categorical tests divined

    9
       I recognize that some other courts of appeals have adopted
approaches similar to the majority opinion’s approach here. Based
on my reading of Heller and McDonald, I respectfully have come to
a different conclusion.
                              27
from text, history, and tradition, some by reasonableness tests,
some in other ways.

     Strict and intermediate scrutiny today are primarily used
in substantive due process and equal protection cases, and for
certain aspects of First Amendment free speech doctrine.
Strict and intermediate scrutiny tests are not employed in the
Court’s interpretation and application of many other
individual rights provisions of the Constitution.

     For example, the Court has not typically invoked strict or
intermediate scrutiny to analyze the Jury Trial Clause, the
Establishment Clause, the Self-Incrimination Clause, the
Confrontation Clause, the Cruel and Unusual Punishments
Clause, or the Habeas Corpus Clause, to name a few. See,
e.g., Kennedy v. Louisiana, 554 U.S. 407 (2008); Boumediene
v. Bush, 553 U.S. 723 (2008); United States v. Booker, 543
U.S. 220 (2005); Lee v. Weisman, 505 U.S. 577 (1992);
Lefkowitz v. Turley, 414 U.S. 70 (1973). In a recent landmark
case concerning the Confrontation Clause, the Court stated in
language quite similar to Heller’s that by “replacing
categorical constitutional guarantees with open-ended
balancing tests, we do violence to their design. Vague
standards are manipulable.” Crawford v. Washington, 541
U.S. 36, 67-68 (2004).

    Even in the First Amendment case law, which the
majority opinion here looks to for guidance, the Court has not
used strict or intermediate scrutiny when considering bans on
categories of speech. In United States v. Stevens, the Court
echoed Heller: “The First Amendment’s guarantee of free
speech does not extend only to categories of speech that
survive an ad hoc balancing of relative social costs and
benefits. The First Amendment itself reflects a judgment by
the American people that the benefits of its restrictions on the
                               28
Government outweigh the costs. Our Constitution forecloses
any attempt to revise that judgment simply on the basis that
some speech is not worth it. The Constitution is not a
document ‘prescribing limits, and declaring that those limits
may be passed at pleasure.’” 130 S. Ct. 1577, 1585 (2010)
(quoting Marbury v. Madison, 5 U.S. 137, 178 (1803)); see
also Simon & Schuster, Inc. v. Members of the N.Y. State
Crime Victims Bd., 502 U.S. 105, 125 (1991) (Kennedy, J.,
concurring) (When the “regulated content has the full
protection of the First Amendment,” that “is itself a full and
sufficient reason for holding the statute unconstitutional. In
my view it is both unnecessary and incorrect to ask whether
the State can show that the statute is necessary to serve a
compelling state interest and is narrowly drawn to achieve
that end.”) (internal quotation marks omitted).

     In short, it would hardly have been unusual or
unthinkable for the Supreme Court to set forth a Second
Amendment test based on text, history, and tradition – rather
than a heightened scrutiny approach. (Indeed, in Heller, the
Supreme Court affirmed this Court’s decision, which
similarly declined to adopt a strict or intermediate scrutiny
test.) Therefore, I would take the Supreme Court’s words in
Heller and McDonald at face value and not superimpose on
those opinions a strict or intermediate scrutiny test that the
Court declined to apply.

                               F

     To sum up so far: Because the Supreme Court in Heller
did not adopt a strict or intermediate scrutiny test and rejected
judicial interest balancing, I must disagree with the majority
opinion’s decision in this case to adopt the intermediate
scrutiny balancing test. In my view, it is a severe stretch to
read Heller, as the majority opinion does, as consistent with
                               29
an intermediate scrutiny balancing test. The Supreme Court
struck down D.C.’s handgun ban because handguns have not
traditionally been banned and are in common use by law-
abiding citizens, not because the ban failed to serve an
important government interest and thus failed the intermediate
scrutiny test. And the Court endorsed certain gun laws
because they were rooted in history and tradition, not because
they passed the intermediate scrutiny test.

      One final aside about the appropriate test to apply: Even
if it were appropriate to apply one of the levels of scrutiny
after Heller, surely it would be strict scrutiny rather than the
intermediate scrutiny test adopted by the majority opinion
here. Heller ruled that the right to possess guns is a core
enumerated constitutional right and rejected Justice Breyer’s
suggested Turner Broadcasting intermediate scrutiny
approach. And McDonald later held that “the right to keep
and bear arms” is “among those fundamental rights necessary
to our system of ordered liberty.” 130 S. Ct. at 3042.

     For those fundamental substantive constitutional rights
that the Court has subjected to a balancing test and analyzed
under one of the levels of scrutiny – for example, the First
Amendment freedom of speech and the rights protected by
substantive due process – the Court has generally employed
strict scrutiny to assess direct infringements on the right. See,
e.g., Citizens United v. FEC, 130 S. Ct. 876, 898 (2010) (First
Amendment strict scrutiny in context of infringement on
“political speech”); Boy Scouts of America v. Dale, 530 U.S.
640, 648 (2000) (First Amendment strict scrutiny in context
of infringement on freedom of association); United States v.
Playboy Entertainment Group, Inc., 529 U.S. 803, 813 (2000)
(First Amendment strict scrutiny in context of content-based
speech regulation); Washington v. Glucksberg, 521 U.S. 702,
721 (1997) (substantive due process doctrine “forbids the
                               30
government to infringe fundamental liberty interests . . .
unless the infringement is narrowly tailored to serve a
compelling state interest”) (internal quotation marks and
alteration omitted); see generally Richard H. Fallon, Jr., Strict
Judicial Scrutiny, 54 UCLA L. REV. 1267, 1271 (2007) (“the
Supreme Court adopted the strict scrutiny formula as its
generic test for the protection of fundamental rights”).

     Strict scrutiny requires the government to show that a law
is narrowly tailored to serve a compelling state interest. See
Citizens United, 130 S. Ct. at 898 (strict scrutiny “requires the
Government to prove that the restriction furthers a compelling
interest and is narrowly tailored to achieve that interest”)
(internal quotation marks omitted). This test strongly favors
the individual right in question. See Brown v. Entertainment
Merchants Ass’n, 131 S. Ct. 2729, 2738 (2011) (strict scrutiny
“is a demanding standard”); Vieth v. Jubelirer, 541 U.S. 267,
294 (2004) (plurality opinion) (strict scrutiny imposes “a
strong presumption of invalidity” with a “thumb on the
scales” in favor of the individual right); Dunn v. Blumstein,
405 U.S. 330, 343 (1972) (under strict scrutiny, “a heavy
burden of justification is on the State”).

     It is especially inappropriate for the majority opinion here
to apply intermediate scrutiny rather than strict scrutiny to
D.C.’s ban on semi-automatic rifles. No court of appeals
decision since Heller has applied intermediate scrutiny to a
ban on a class of arms that have not traditionally been banned
and are in common use. A ban on a class of arms is not an
“incidental” regulation. It is equivalent to a ban on a category
of speech.         Such restrictions on core enumerated
constitutional protections are not subjected to mere
intermediate scrutiny review. The majority opinion here is in
uncharted territory in suggesting that intermediate scrutiny
                                 31
can apply to an outright ban on possession of a class of
weapons that have not traditionally been banned.

                                 G

     In sum, our task as a lower court here is narrow and
constrained by precedent. We need not squint to divine some
hidden meaning from Heller about what tests to apply. Heller
was up-front about the role of text, history, and tradition in
Second Amendment analysis – and about the absence of a role
for judicial interest balancing or assessment of costs and
benefits of gun regulations. Gun bans and gun regulations
that are longstanding – or, put another way, sufficiently
rooted in text, history, and tradition – are consistent with the
Second Amendment individual right. Gun bans and gun
regulations that are not longstanding or sufficiently rooted in
text, history, and tradition are not consistent with the Second
Amendment individual right. Our role as a lower court is
simply to apply the test announced by Heller to the
challenged provisions of D.C.’s new gun laws.

                                  II

    Whether we apply the Heller history- and tradition-based
approach or strict scrutiny or even intermediate scrutiny,
D.C.’s ban on semi-automatic rifles fails to pass constitutional
muster.      D.C.’s registration requirement is likewise
unconstitutional.

                                 A

    The first issue concerns D.C.’s ban on most semi-
automatic rifles. 10 A semi-automatic gun “fires only one shot

     10
       D.C.’s law bans semi-automatic rifles by listing specific
guns that, as relevant here, share the characteristics of being a long
                                 32
with each pull of the trigger” and “requires no manual
manipulation by the operator to place another round in the
chamber after each round is fired.” Staples v. United States,
511 U.S. 600, 602 n.1 (1994). That is in contrast to an
automatic gun – also known as a machine gun – which “fires
repeatedly with a single pull of the trigger. That is, once its
trigger is depressed, the weapon will automatically continue
to fire until its trigger is released or the ammunition is
exhausted.” Id. 11

     The vast majority of handguns today are semi-
automatic. 12 In Heller, the Supreme Court ruled that D.C.’s
law banning handguns, including semi-automatic handguns,
was unconstitutional. District of Columbia v. Heller, 554
U.S. 570, 628-29 (2008). This case concerns semi-automatic
rifles. 13 As with handguns, a significant percentage of rifles
are semi-automatic. D.C. asks this Court to find that the

gun and firing in a semi-automatic manner, and typically have
features such as protruding pistol grips.                D.C. Code
§ 7-2501.01(3A)(A)(i)(I). The statute also includes a catchall
provision covering semi-automatic rifles that have certain
additional features such as protruding pistol grips.              Id.
§ 7-2501.01(3A)(A)(i)(IV).
     11
        Under federal law, the “term ‘machinegun’ means any
weapon which shoots, is designed to shoot, or can be readily
restored to shoot, automatically more than one shot, without manual
reloading, by a single function of the trigger.” 26 U.S.C. § 5845(b).
     12
        See CHRISTOPHER S. KOPER, REPORT TO THE NAT’L INST.
OF JUSTICE, U.S. DEP’T OF JUSTICE 81 (2004) (80% of handguns
produced in 1993 were semi-automatic); DEP’T OF JUSTICE, GUNS
USED IN CRIME 3 (1995) (“Most new handguns are pistols rather
than revolvers.”).
     13
        Rifles are within a broader category referred to as “long
guns.” Long guns, such as rifles and shotguns, are intended to be
fired from the shoulder instead of with a single hand and are
generally defined as being at least 16 to 18 inches long.
                               33
Second Amendment protects semi-automatic handguns but
not semi-automatic rifles.

     There is no basis in Heller for drawing a constitutional
distinction between semi-automatic handguns and semi-
automatic rifles.

     As an initial matter, considering just the public safety
rationale invoked by D.C., semi-automatic handguns are more
dangerous as a class than semi-automatic rifles because
handguns can be concealed. As was noted by the dissent in
Heller, handguns “are the overwhelmingly favorite weapon of
armed criminals.” 554 U.S. at 682 (Breyer, J., dissenting);
see also FBI, CRIME IN THE UNITED STATES, 2009 tbl.20
(2010). So it would seem a bit backwards – at least from a
public safety perspective – to interpret the Second
Amendment to protect semi-automatic handguns but not
semi-automatic rifles. Indeed, at oral argument, the excellent
Solicitor General for D.C. acknowledged that “an argument
could be made that the government interest in banning
handguns is just as compelling, if not more compelling” than
the government interest in banning semi-automatic rifles. Tr.
of Oral Arg. at 35. He added that “the government’s interest
may be more compelling with regard to handgun[s].” Id. at
36. Counsel’s frank acknowledgment highlights the serious
hurdle that Heller erects in the way of D.C.’s attempt to ban
semi-automatic rifles. Put simply, it would strain logic and
common sense to conclude that the Second Amendment
protects semi-automatic handguns but does not protect semi-
automatic rifles. 14


    14
        Some would respond that the Second Amendment should
not protect semi-automatic handguns either. But that option is not
open to us after Heller. The question therefore is whether a
sensible and principled constitutional line can be drawn between
                                  34
     More to the point for purposes of the Heller analysis, the
Second Amendment as construed in Heller protects weapons
that have not traditionally been banned and are in common
use by law-abiding citizens. Semi-automatic rifles have not
traditionally been banned and are in common use today, and
are thus protected under Heller.

     The first commercially available semi-automatic rifles,
the Winchester Models 1903 and 1905 and the Remington
Model 8, entered the market between 1903 and 1906. See
JOHN HENWOOD, THE 8 AND THE 81: A HISTORY OF
REMINGTON’S PIONEER AUTOLOADING RIFLES 5 (1993); JOHN
HENWOOD, THE FORGOTTEN WINCHESTERS: A HISTORY OF
THE MODELS 1905, 1907, AND 1910 SELF-LOADING RIFLES 2-6
(1995). (The first semi-automatic shotgun, designed by John
Browning and manufactured by Remington, hit the market in
1905 and was a runaway commercial success. See HENWOOD,
8 AND THE 81, at 4.) Other arms manufacturers, including
Standard Arms and Browning Arms, quickly brought their
own semi-automatic rifles to market. See id. at 64-69. Five-
shot magazines were standard, but as early as 1907,
Winchester was offering the general public ten-shot
magazines for use with its .351 caliber semi-automatic rifles.
See HENWOOD, THE FORGOTTEN WINCHESTERS 22-23. Many
of the early semi-automatic rifles were available with pistol
grips. See id. at 117-24. These semi-automatic rifles were
designed and marketed primarily for use as hunting rifles,
with a small ancillary market among law enforcement
officers. See HENWOOD, 8 AND THE 81, at 115-21.


semi-automatic handguns and semi-automatic rifles. I think not.
Such a line might be drawn out of a bare desire to restrict Heller as
much as possible or to limit it to its facts, but that is not a sensible
or principled constitutional line for a lower court to draw or a fair
reading of the Heller opinion, in my view.
                             35
     By contrast, full automatics were developed for the
battlefield and were never in widespread civilian use in the
United States. Rifle-caliber machine guns (excluding the
Gatling gun, which required hand cranking) first saw
widespread use in the European colonial powers’ African
conquests of the 1890s. See JOHN ELLIS, THE SOCIAL
HISTORY OF THE MACHINE GUN 79-107 (1986). Automatic,
pistol-caliber machine guns were fielded by European
militaries toward the end of World War I. The Thompson
machine gun (commonly known as the “Tommy gun”)
entered commercial sale in the United States in the mid-1920s
but saw very limited civilian use outside of organized crime
and law enforcement. See LEE KENNETT & JAMES LAVERNE
ANDERSON, THE GUN IN AMERICA 203-04 (1975). Within less
than a decade, the Tommy gun and other automatic weapons
had been subjected to comprehensive federal regulation.
National Firearms Act, ch. 757, 48 Stat. 1236 (1934); see also
18 U.S.C. § 922(o).

     Semi-automatic rifles remain in common use today, as
even the majority opinion here acknowledges. See Maj. Op.
at 30 (“We think it clear enough in the record that semi-
automatic rifles . . . are indeed in ‘common use,’ as the
plaintiffs contend.”). According to one source, about 40
percent of rifles sold in 2010 were semi-automatic. See
NICHOLAS J. JOHNSON ET AL., FIREARMS LAW AND THE
SECOND AMENDMENT: REGULATION, RIGHTS, AND POLICY ch.
1 (forthcoming 2012). The AR-15 is the most popular semi-
automatic rifle; since 1986, about two million semi-automatic
AR-15 rifles have been manufactured. J.A. 84 (Declaration of
Firearms Researcher Mark Overstreet). In 2007, the AR-15
alone accounted for 5.5 percent of firearms and 14.4 percent
of rifles produced in the United States for the domestic
market. Id. A brief perusal of the website of a popular
American gun seller underscores the point that semi-
                              36
automatic rifles are quite common in the United States. See,
e.g., CABELA’S, http://www.cabelas.com. Semi-automatic
rifles are commonly used for self-defense in the home,
hunting, target shooting, and competitions.       J.A. 137
(Declaration of Firearms Expert Harold E. Johnson). And
many hunting guns are semi-automatic. Id.

     Although a few states and municipalities ban some
categories of semi-automatic rifles, most of the country does
not, and even the bans that exist are significantly narrower
than D.C.’s. What the Supreme Court said in Heller as to
D.C.’s handgun ban thus applies just as well to D.C.’s new
semi-automatic rifle ban: “Few laws in the history of our
Nation have come close to the severe restriction of the
District’s” law. 554 U.S. at 629.

     What is more, in its 1994 decision in Staples, the
Supreme Court already stated that semi-automatic weapons
“traditionally have been widely accepted as lawful
possessions.” 511 U.S. at 612. Indeed, the precise weapon at
issue in Staples was the AR-15. The AR-15 is the
quintessential semi-automatic rifle that D.C. seeks to ban
here. Yet as the Supreme Court noted in Staples, the AR-15
is in common use by law-abiding citizens and has
traditionally been lawful to possess. By contrast, as the Court
stated in Staples and again in Heller, short-barreled shotguns
and automatic “M-16 rifles and the like” are not in common
use and have been permissibly banned by Congress. Heller,
554 U.S. at 625, 627; see also Staples, 511 U.S. at 611-12
(“certain categories of guns – no doubt including the
machineguns, sawed-off shotguns, and artillery pieces that
Congress has subjected to regulation – . . . have the same
quasi-suspect character we attributed to owning hand
grenades,” but “guns falling outside those categories
traditionally have been widely accepted as lawful
                                37
possessions”); 18 U.S.C. § 922(o)(1) (“it shall be unlawful for
any person to transfer or possess a machinegun”). 15

    The Supreme Court’s statement in Staples that semi-
automatic rifles are traditionally and widely accepted as
lawful possessions further demonstrates that such guns are
protected under the Heller history- and tradition-based test.
The government may still ban automatic firearms (that is,
machine guns), which traditionally have been banned. But
the government may not generally ban semi-automatic guns,
whether semi-automatic rifles, shotguns, or handguns.

     Even if it were appropriate to apply some kind of
balancing test or level of scrutiny to D.C.’s ban on semi-
automatic rifles, the proper test would be strict scrutiny, as
explained above. See supra Part I.F. That is particularly true
where, as here, a court is analyzing a ban on a class of arms
within the scope of Second Amendment protection. If we are
to apply strict scrutiny, we must do so in a manner consistent
with Heller’s holding that D.C.’s handgun ban was
unconstitutional. But D.C. cannot show a compelling interest
in banning semi-automatic rifles because the necessary
implication of the decision in Heller is that D.C. could not
show a sufficiently compelling interest to justify its banning
semi-automatic handguns.

     For its part, the majority opinion analyzes D.C.’s ban on
semi-automatic rifles under an intermediate scrutiny
balancing test. Even if the majority opinion were right that
intermediate scrutiny is the proper test, the majority opinion’s

    15
       In our decision in Parker, we similarly stated that handguns,
shotguns, and rifles have traditionally been possessed by law-
abiding citizens and are within the protection of the Second
Amendment. Parker v. District of Columbia, 478 F.3d 370, 398
(D.C. Cir. 2007), aff’d sub nom. Heller, 554 U.S. 570.
                                 38
application of intermediate scrutiny here is unconvincing:
The fundamental flaw in the majority opinion is that it cannot
persuasively explain why semi-automatic handguns are
constitutionally protected (as Heller held) but semi-automatic
rifles are not.

     In attempting to distinguish away Heller’s protection of
semi-automatic handguns, the majority opinion suggests that
semi-automatic rifles are almost as dangerous as automatic
rifles (that is, machine guns) because semi-automatic rifles
fire “almost as rapidly.” Maj. Op. at 34. Putting aside that
the majority opinion’s data indicate that semi-automatics
actually fire two-and-a-half times slower than automatics, id.,
the problem with the comparison is that semi-automatic rifles
fire at the same general rate as semi-automatic handguns.
And semi-automatic handguns are constitutionally protected
under the Supreme Court’s decision in Heller. So the
majority opinion cannot legitimately distinguish Heller on
that basis. See Eugene Volokh, Implementing the Right to
Keep and Bear Arms for Self-Defense: An Analytical
Framework and a Research Agenda, 56 UCLA L. REV. 1443,
1484 (2009) (“The laws generally define assault weapons to
be a set of semiautomatic weapons (fully automatic weapons
have long been heavily regulated, and lawfully owned fully
automatics are very rare and very expensive) that are little
different from semiautomatic pistols and rifles that are
commonly owned by tens of millions of law-abiding citizens.
‘Assault weapons’ are no more ‘high power’ than many other
pistols and rifles that are not covered by the bans.”) (footnote
omitted). 16


    16
         In passing, the majority opinion here tosses out the
possibility that Heller might protect handguns that are revolvers but
not handguns that are semi-automatic pistols. See Maj. Op. at 43. I
find that an utterly implausible reading of Heller given the Court’s
                              39
     The majority opinion next contends that semi-automatic
handguns are good enough to meet people’s needs for self-
defense and that they shouldn’t need semi-automatic rifles.
But that’s a bit like saying books can be banned because
people can always read newspapers. That is not a persuasive
or legitimate way to analyze a law that directly infringes an
enumerated constitutional right.          Indeed, Heller itself
specifically rejected this mode of reasoning: “It is no answer
to say, as petitioners do, that it is permissible to ban the
possession of handguns so long as the possession of other
firearms (i.e., long guns) is allowed.” 554 U.S. at 629; see
also Parker v. District of Columbia, 478 F.3d 370, 400 (D.C.
Cir. 2007) (“The District contends that since it only bans one
type of firearm, ‘residents still have access to hundreds more,’
and thus its prohibition does not implicate the Second
Amendment because it does not threaten total disarmament.
We think that argument frivolous. It could be similarly
contended that all firearms may be banned so long as sabers
were permitted.”), aff’d sub nom. Heller, 554 U.S. 570.
Furthermore, the majority opinion’s assertion does not
sufficiently account for the fact that rifles, but typically not
handguns, are used for hunting. Cf. Heller, 554 U.S. at 599
(most founding-era Americans “undoubtedly” thought right to
own firearms “even more important for self-defense and
hunting” than for militia service).

     In support of its law, D.C. suggests that semi-automatic
rifles are “offensive” and not just “defensive.” But that is
plainly true of semi-automatic handguns as well (after all,
handguns are far and away the guns most often used in violent
crimes), and yet the Supreme Court held semi-automatic
handguns to be constitutionally protected. Moreover, it’s hard


many blanket references to handguns and given that most handguns
are semi-automatic.
                              40
to see why, if a gun is effective for “offense,” it might not
also be effective for “defense.” If a gun is employed by
criminals on the offense who are willing to violate laws and
invade homes, for example, their potential victims will
presumably want to be armed with similarly effective
weapons for their defense. Cf. Heller, 554 U.S. at 711
(Breyer, J., dissenting) (“the very attributes that make
handguns particularly useful for self-defense are also what
make them particularly dangerous”). There is no reason to
think that semi-automatic rifles are not effective for self-
defense in the home, which Heller explained is a core purpose
of the Second Amendment right. The offense/defense
distinction thus doesn’t advance the analysis here, at least in
part because it is the person, not the gun, who determines
whether use of the gun is offensive or defensive. Perhaps
D.C. – by referring to the offense/defense distinction – is
simply intending to say that semi-automatic rifles are
especially dangerous. But it is difficult to make the case that
semi-automatic rifles are significantly more dangerous than
semi-automatic handguns, and the Supreme Court has already
held semi-automatic handguns to be constitutionally
protected.

     D.C. repeatedly refers to the guns at issue in this case as
“assault weapons.” But if we are constrained to use D.C.’s
rhetoric, we would have to say that handguns are the
quintessential “assault weapons” in today’s society; they are
used far more often than any other kind of gun in violent
crimes. See BUREAU OF JUSTICE STATISTICS, PUB. NO.
194820, WEAPON USE AND VIOLENT CRIME 3 (2003) (87% of
violent crimes committed with firearms between 1993 and
2001 were committed with handguns). So using the rhetorical
term “assault weapon” to refer to semi-automatic rifles does
not meaningfully distinguish semi-automatic rifles from semi-
automatic handguns. Nor does the rhetorical term “assault
                               41
weapon” help make the case that semi-automatic rifles may
be banned even though semi-automatic handguns are
constitutionally protected.

     Under intermediate scrutiny, yet another problem with
D.C.’s law is its tailoring. The law is not sufficiently tailored
even with respect to the category of semi-automatic rifles. It
bans certain semi-automatic rifles but not others – with no
particular explanation or rationale for why some made the list
and some did not. The list appears to be haphazard. It does
not reflect the kind of tailoring that is necessary to justify
infringement of a fundamental right, even under the more
relaxed intermediate scrutiny test.

     In short, the majority opinion cannot persuasively explain
why semi-automatic handguns are constitutionally protected
but semi-automatic rifles are not. In Heller, D.C. argued that
it could ban handguns because individuals could still own
rifles. That argument failed. Here, D.C. contends that it can
ban rifles because individuals can still own handguns. D.C.’s
at-least-you-can-still-possess-other-kinds-of-guns argument is
no more persuasive this time around. Under the Heller
history- and tradition-based test, or the strict scrutiny test, or
even the majority opinion’s own intermediate scrutiny test,
the D.C. ban on semi-automatic rifles is unconstitutional.

                                B

     The second main issue on appeal concerns D.C.’s gun
registration regime. D.C. requires registration of all guns
lawfully possessed in D.C. The Supreme Court in Heller
expressly allowed “longstanding prohibitions on the
possession of firearms by felons and the mentally ill, or laws
forbidding the carrying of firearms in sensitive places such as
schools and government buildings, or laws imposing
conditions and qualifications on the commercial sale of
                                  42
arms.” 554 U.S. at 626-27 (emphasis added). The Court
added that regulations and exceptions should be judged based
on their “historical justifications.” Id. at 635. In McDonald,
the Court summarized the point this way: “We made it clear
in Heller that our holding did not cast doubt on such
longstanding regulatory measures as ‘prohibitions on the
possession of firearms by felons and the mentally ill,’ ‘laws
forbidding the carrying of firearms in sensitive places such as
schools and government buildings, or laws imposing
conditions and qualifications on the commercial sale of
arms.’” McDonald v. City of Chicago, 130 S. Ct. 3020, 3047
(2010) (controlling opinion of Alito, J.) (quoting Heller, 554
U.S. at 626-27). 17

     The fundamental problem with D.C.’s gun registration
law is that registration of lawfully possessed guns is not
“longstanding.” Registration of all guns lawfully possessed
by citizens in the relevant jurisdiction has not been
traditionally required in the United States and, indeed,
remains highly unusual today.

     In considering D.C.’s registration requirement, it’s
initially important to distinguish registration laws from
licensing laws. Licensing requirements mandate that gun
owners meet certain standards or pass certain tests before

     17
         With respect to guns that the government has the
constitutional authority to ban – namely, those classes of weapons
that have traditionally been banned and are not in common use by
law-abiding citizens – the government may of course impose
registration as a lesser step. See United States v. Miller, 307 U.S.
174, 175 n.1 (1939) (describing federal statute requiring registration
of short-barreled rifles and shotguns, machine guns, and silencers
transported in interstate commerce). But D.C.’s registration
requirement applies to all guns, not just those it has the authority to
ban.
                              43
owning guns or using them in particular ways. Those laws
can advance gun safety by ensuring that owners understand
how to handle guns safely, particularly before guns are carried
in public. For example, many jurisdictions that permit the
carrying of concealed weapons have traditionally imposed
licensing requirements on persons who wish to carry such
weapons. Registration requirements, by contrast, require
registration of individual guns and do not meaningfully serve
the purpose of ensuring that owners know how to operate
guns safely in the way certain licensing requirements can.
For that reason, registration requirements are often seen as
half-a-loaf measures aimed at deterring gun ownership. It is
true that registration requirements also provide a hook to
convict (and potentially flip) criminals who are suspected of
having committed other illegal acts, but as the majority
opinion recognizes, that is a “circular” and constitutionally
unacceptable rationale for requiring registration with respect
to a core enumerated constitutional right. Maj. Op. at 25 n.*.

     Likewise, it’s also important at the outset to distinguish
registration requirements imposed on gun owners from
record-keeping requirements imposed on gun sellers. Some
record-keeping requirements on gun sellers are traditional and
common. Thus, the government may constitutionally impose
certain record-keeping requirements on the sellers of guns.
See Heller, 554 U.S. at 627 (listing “conditions and
qualifications on the commercial sale of arms” as being
within category of traditional gun regulations).

    The issue here, however, is registration of all guns owned
by people in the District of Columbia.                As D.C.
acknowledges, there is not, and never has been, a
“comprehensive federal system of firearm registration.”
COUNCIL COMM. ON PUB. SAFETY & THE JUDICIARY, COMM.
REP. ON B. 17-843, at 3 (D.C. 2008). Similarly, the vast
                                44
majority of states have not traditionally required registration
of lawfully possessed guns. The majority opinion cites
several state laws that have existed since the beginning of the
20th Century. Maj. Op. at 16-17. But those state laws
generally required record-keeping by gun sellers, not
registration of all lawfully possessed guns by gun owners.
There certainly is no tradition in the United States of gun
registration imposed on all guns. And laws regulating gun
sellers provide no support for D.C.’s registration requirement,
which compels every gun owner to register every gun he or
she lawfully possesses.

     Even if modern laws alone could satisfy Heller’s history-
and tradition-based test, there presumably would have to be a
strong showing that such laws are common in the states. Cf.
Kennedy v. Louisiana, 554 U.S. 407, 423-26 (2008) (only six
states permitting death penalty for child rapists shows national
consensus against it). Such a showing cannot be made with
respect to registration requirements. Today, most states
require no registration for any firearms; only seven states
require registration for some firearms; and only Hawaii
requires registration for all firearms. And even Hawaii does
not impose all of the onerous requirements associated with
registration that D.C. does. 18 Put simply, D.C.’s registration

    18
        The D.C. law at issue here requires far more than basic
registration of guns. It mandates, among other things, that a gun
owner submit every pistol for a “ballistics identification
procedure,” D.C. Code § 7-502.03(d); appear in person to register a
gun, § 7-2502.04; register only one pistol every 30 days,
§ 7-2502.03(e); and renew each registration certificate every three
years, § 7-2502.07a(a). It is undisputed in this case that D.C.’s
myriad registration-related requirements are unique – and uniquely
burdensome – among laws in the United States. These additional
registration-related requirements find even less support in history
and tradition than the basic registration requirement.
                               45
law is the strictest in the Nation, by D.C.’s own admission.
See Firearms Control: Hearing of the H.C. Comm. on Home
Aff. (U.K. 2010) (statement of Peter Nickles, D.C. Att’y
Gen.) (acknowledging common view that D.C. has “the
strictest gun laws in the United States”); see also Haw. Rev.
Stat. § 134-3(a)-(b); Cal. Penal Code §§ 11106, 12276,
12276.1, 12276.5, 12280, 12285(a) (registration of handguns
and certain rifles that are otherwise banned); Conn. Gen. Stat.
§ 53-202d(a) (registration of grandfathered rifles that are
otherwise banned); Md. Code Ann., Crim. Law § 4-303(b)
(registration of grandfathered pistols that are otherwise
banned); N.J. Stat. Ann. §§ 2C:39-5(f), 2C:58-12 (registration
of grandfathered weapons that are otherwise banned); La.
Rev. Stat. Ann. §§ 40:1781, 40:1783 (registration of limited
types of firearms); Mich. Comp. Laws § 28.422 (de facto
registration of pistols).

     Because the vast majority of states have not traditionally
required and even now do not require registration of lawfully
possessed guns, D.C.’s registration law – which is the strictest
in the Nation and mandates registration of all guns – does not
satisfy the history- and tradition-based test set forth in Heller
and later McDonald.

     D.C. contends that registration is a longstanding
requirement in American law because early militia laws
required militiamen to submit arms for inspection. See Robert
H. Churchill, Gun Regulation, the Police Power, and the
Right to Keep Arms in Early America, 25 LAW & HIST. REV.
139, 161 (2007). But D.C.’s attempt to analogize its
registration law to early militia laws is seriously flawed for
two reasons. First, those early militia laws applied only to
militiamen, not to all citizens. In general, men over age 45
and women did not have to comply with such laws. See
Heller, 554 U.S. at 580 (“the militia in colonial America
                              46
consisted of a subset of the people – those who were male,
able bodied, and within a certain age range”) (internal
quotation marks omitted). Second, militia members were
required to submit for inspection only one or a few firearms,
not all of their firearms. That’s because the purpose of those
early militia requirements was not registration of firearms, but
rather simply to ensure that the militia was well-equipped.
See, e.g., An Act for Amending the Several Laws for
Regulating and Disciplining the Militia, and Guarding
Against Invasions and Insurrections (1784), in 11 THE
STATUTES AT LARGE; BEING A COLLECTION OF ALL THE LAWS
OF VIRGINIA 476, 476-79 (William Waller Hening ed.,
Richmond, George Cochran 1823) (The “defence and safety
of the commonwealth depend upon having its citizens
properly armed and taught the knowledge of military duty
. . . . [E]very of the said officers, non-commissioned officers,
and privates, shall constantly keep the aforesaid arms,
accoutrements and ammunition ready to be produced
whenever called for by his commanding officer.”).

     Those militia requirements were a far cry from a
registration requirement for all firearms.      Those laws
therefore provide no meaningful support for D.C.’s broad and
unprecedented registration law. Nor has D.C. been able to
find any other historical antecedents for its registration
requirement. Yet again, what the Supreme Court said in
Heller with respect to D.C.’s handgun ban applies as well to
D.C.’s registration requirement: “Few laws in the history of
our Nation have come close to the severe restriction of the
District’s” law. 554 U.S. at 629.

    The Supreme Court’s 1939 decision in Miller further
suggests that registration of all lawfully possessed guns is not
permissible under the Second Amendment. See United States
v. Miller, 307 U.S. 174 (1939). Miller involved a defendant’s
                              47
conviction for possessing an unregistered firearm.           If
registration were constitutionally permissible for all lawfully
possessed guns, the Court could simply have affirmed the
conviction on that ground. Instead, the Miller Court analyzed
whether the kind of gun Miller possessed – a sawed-off
shotgun – was within the class of weapons protected by the
Second Amendment. The Court’s approach suggested that
the government could require registration only of guns that
were outside the protection of the Second Amendment –
namely, those classes of guns that the government had
traditionally banned and that were not in common use, such as
machine guns and sawed-off shotguns. Id. at 178; see also
Heller, 554 U.S. at 622 (emphasizing that Miller turned on the
“type of weapon at issue”) (emphasis omitted). After all, if
registration could be required for all guns, the Court could
have just said so and ended its analysis; there would have
been no need to go to the trouble of considering whether the
gun in question was the kind protected under the Second
Amendment.

     Perhaps recognizing the dearth of historical or
precedential support for its registration law, D.C. says that
licensing laws are “conceptually similar” to registration
requirements. D.C. Br. at 19. D.C. also advances a similar
argument when citing the record-keeping laws for sellers as
support for its registration requirement. But to rely on those
laws to support registration requirements on gun owners for
all of their guns is to conduct the Heller analysis at an
inappropriately high level of generality – akin to saying that
because the government traditionally could prohibit
defamation, it can also prohibit speech criticizing government
officials.

    D.C.’s law requiring registration of all lawfully possessed
guns in D.C. is not part of the tradition of gun regulation in
                              48
the United States; it is the most stringent such law in the
Nation; and it is significantly more onerous than traditional
licensing requirements or record-keeping requirements
imposed only on gun sellers. Registration requirements of the
kind enacted by D.C. thus do not satisfy the Supreme Court’s
history- and tradition-based test.

     Even if it were proper to apply strict or intermediate
scrutiny to D.C.’s registration law (as the majority opinion
does), the registration requirement still would run into serious
constitutional problems. If we were applying one of those
balancing tests, however, I would remand: The current record
is insufficient to render a final evaluation of the registration
law under those balancing tests.

     To begin with, it would be hard to persuasively say that
the government has an interest sufficiently weighty to justify
a regulation that infringes constitutionally guaranteed Second
Amendment rights if the Federal Government and the states
have not traditionally imposed – and even now do not
commonly impose – such a regulation. Cf. Brown v.
Entertainment Merchants Ass’n, 131 S. Ct. 2729, 2736 (2011)
(considering First Amendment challenge to ban on sale of
violent video games: “California’s argument would fare
better if there were a longstanding tradition in this country of
specially restricting children’s access to depictions of
violence, but there is none.”) (emphasis added); United States
v. Stevens, 130 S. Ct. 1577, 1585 (2010) (considering First
Amendment challenge to ban on depictions of animal cruelty:
“we are unaware of any . . . tradition excluding depictions of
animal cruelty from ‘the freedom of speech’ codified in the
First Amendment”) (emphasis omitted); Romer v. Evans, 517
U.S. 620, 633 (1996) (“It is not within our constitutional
tradition to enact laws of this sort.”).
                                 49
     Moreover, D.C.’s articulated basis for the registration
requirement is that police officers, when approaching a house
to execute a search or arrest warrant or take other
investigative steps, will know whether the residents have
guns. But that is at best a Swiss-cheese rationale because
police officers obviously will assume the occupants might be
armed regardless of what some central registration list might
say. So this asserted rationale leaves far too many false
negatives to satisfy strict or intermediate scrutiny with respect
to burdens on a fundamental individual constitutional right.19
D.C.’s registration law thus does not appear to be sufficiently
tailored to advance a compelling or important government
interest for purposes of the heightened scrutiny tests. That
said, D.C. alludes to the possibility that other rationales might
be asserted to support a registration requirement. Therefore,

    19
        Moreover, citizens may not be forced to register in order to
exercise certain other constitutionally recognized fundamental
rights, such as to publish a blog or have an abortion. See Volokh,
Implementing the Right to Keep and Bear Arms for Self-Defense, 56
UCLA L. REV. at 1546 (discussing impermissibility of registration
requirements applied to free speech and abortion rights). In
concluding that D.C.’s handgun registration requirement might
satisfy intermediate scrutiny, the majority opinion notes that the
government may require registration for voting. See Maj. Op. at
18. But those laws serve the significant government interest of
preventing voter fraud. The majority opinion also cites car
registration laws. Id. Of course, there is no enumerated
constitutional right to own a car. Perhaps more to the point, those
laws help prevent theft and assist recovery of stolen cars. No
similar interest justifies gun registration laws.
      Oddly, the majority opinion says that a registration
requirement is permissible for handguns but might be
impermissible for rifles or other long guns. See id. That approach
gives potentially greater constitutional protection to long guns than
to handguns even though Heller held that handguns warrant the
highest constitutional protection.
                              50
if I were applying a form of heightened scrutiny to the
registration requirement, I would remand for further analysis
of the interests that might be asserted. (It is possible,
moreover, that the registration law might pass intermediate
but not strict scrutiny.)

    In any event, the proper test to apply is Heller’s history-
and tradition-based test. Because most of the Nation has
never required – and even now does not require – registration
of all lawfully possessed firearms, D.C.’s strict registration
law is not “longstanding” in the United States. After Heller,
some licensing requirements remain permissible, and some
record-keeping requirements on gun sellers remain
permissible. But D.C.’s registration law violates the Second
Amendment as construed by the Supreme Court.

                             ***

     This is a case where emotions run high on both sides of
the policy issue because of the vital public safety interests at
stake. As one who was born here, grew up in this community
in the late 1960s, 1970s, and 1980s, and has lived and worked
in this area almost all of his life, I am acutely aware of the
gun, drug, and gang violence that has plagued all of us. As a
citizen, I certainly share the goal of Police Chief Cathy Lanier
to reduce and hopefully eliminate the senseless violence that
has persisted for too long and harmed so many. And I greatly
respect the motivation behind the D.C. gun laws at issue in
this case. So my view on how to analyze the constitutional
question here under the relevant Supreme Court precedents is
not to say that I think certain gun registration laws or laws
regulating semi-automatic guns are necessarily a bad idea as a
matter of policy. If our job were to decree what we think is
the best policy, I would carefully consider the issues through
that different lens and might well look favorably upon certain
                               51
regulations of this kind. But our task is to apply the
Constitution and the precedents of the Supreme Court,
regardless of whether the result is one we agree with as a
matter of first principles or policy. See Texas v. Johnson, 491
U.S. 397, 420-21 (1989) (Kennedy, J., concurring) (“The hard
fact is that sometimes we must make decisions we do not like.
We make them because they are right, right in the sense that
the law and the Constitution, as we see them, compel the
result.”). A lower-court judge has a special obligation,
moreover, to strictly and faithfully follow the lead of the “one
supreme Court” established by our Constitution, regardless of
whether the judge agrees or disagrees with the precedent.

     D.C. believes that its law will help it fight violent crime.
Few government responsibilities are more significant. That
said, the Supreme Court has long made clear that the
Constitution disables the government from employing certain
means to prevent, deter, or detect violent crime. See, e.g.,
Mapp v. Ohio, 367 U.S. 643 (1961); Miranda v. Arizona, 384
U.S. 436 (1966); City of Indianapolis v. Edmond, 531 U.S. 32
(2000); Crawford v. Washington, 541 U.S. 36 (2004);
Kennedy v. Louisiana, 554 U.S. 407 (2008); District of
Columbia v. Heller, 554 U.S. 570 (2008). In the words of the
Supreme Court, the courts must enforce those constitutional
rights even when they have “controversial public safety
implications.” McDonald v. City of Chicago, 130 S. Ct. 3020,
3045 (2010) (controlling opinion of Alito, J.).

     As I read the relevant Supreme Court precedents, the
D.C. ban on semi-automatic rifles and the D.C. gun
registration requirement are unconstitutional and may not be
enforced. We should reverse the judgment of the District
                                  52
Court and remand for proceedings consistent with this
opinion. 20 I respectfully dissent.




     20
        The D.C. ban on magazines of more than 10 rounds requires
analysis in the first instance by the District Court. In order to apply
Heller’s test to this prohibition, we must know whether magazines
with more than 10 rounds have traditionally been banned and are
not in common use. The parties here did not brief that question in
much detail. Evidence presented to the District Court on the history
and prevalence of magazines of more than 10 rounds would be
helpful to the proper disposition of that issue under the Heller test.
Therefore, I would remand to the District Court for analysis of that
issue.